--------------------------------------------------------------------------------

EXHIBIT 10.29

 

 

PURCHASE AND SALE AGREEMENT AND


JOINT ESCROW INSTRUCTIONS



by and between



BIOGEN IDEC INC.,
a Delaware corporation



"SELLER"




and




GENENTECH, INC.,
a Delaware corporation



"BUYER"

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



 

1.

Sale of the Property

2

2.

Purchase Price

2

3.

Retention Amount

2

4.

Conditions to Parties' Obligations

3

 

4.1

Buyer's Pre-Closing Conditions

3

 

4.2

Closing Conditions

4

 

4.3

Failure of Conditions

5

 

4.4

Investigations; Indemnity

6

 

4.5

Transition Services Agreement

6

5.

Remedies/Liquidated Damages

6

 

5.1

Buyer's Default.

6

 

5.2

Seller's Default

7

6.

Closing and Escrow

8

 

6.1

Escrow Instructions

8

 

6.2

Date of Closing

8

 

6.3

Conveyance

8

 

6.4

Closing Documents

8

7.

Employees

9

 

7.1

Hired Personnel

9

 

7.2

Personnel Files

9

8.

ADT Allocation and Incentive Amendment

9

9.

Seller's Maintenance of the Property

10

10.

Casualty and Condemnation

10

11.

Limited Liability

11

12.

Release

11

13.

AS-IS Condition of Property

13

14.

Prorations

14

15.

Closing Costs

15

16.

Brokers

15

17.

Notices

15

18.

Drafting Ambiguities

16

19.

Assignment

16

20.

Severability

16

21.

California Law

16

22.

Entire Agreement/Modifications/Survival

16

23.

Confidentiality

16

24.

Counterparts

17

25.

Dispute Costs

17

26.

Seller's Representations

17

 

26.1

Due Authorization

17

 

26.2

Litigation

17

 

26.3

Condemnation

17

 

26.4

Qualification/Validation Documents

17

 

26.5

Foreign Person

17

 

26.6

Bankruptcy

17

 

26.7

Violation of Law

18

 

26.8

No Other Sale Contracts

18

 

26.9

Agreement of Covenants

18

 

26.10

Documents and Materials

18

 

(i)

--------------------------------------------------------------------------------

 

27.

Buyer's Representations

18

 

27.1

Authorization

18

 

27.2

Authority

18

 

27.3

Bankruptcy

19

 

27.4

Inspections

19

28.

Time of the Essence; and Business Days

19

29.

Agreement Date

19

30.

No Third Party Beneficiaries

19

31.

Discharge of Seller's Bonds

19

32.

Drafts not an Offer to Enter into a Legally Binding Contract

19

33.

Natural Hazard Disclosure Requirement Compliance

19

34.

Retention of Certain Materials

20

35.

Non-Solicitation of Employees

20

36.

Purchase of TD Equipment

20

 

(ii)

--------------------------------------------------------------------------------

 

EXHIBITS

EXHIBIT A

LEGAL DESCRIPTION OF THE REAL PROPERTY





EXHIBIT B-1

LIST OF PERSONAL PROPERTY





EXHIBIT B-2

LIST OF EXCLUDED PROPERTY





EXHIBIT C

ASSIGNMENT AND ASSUMPTION OF INTANGIBLES, INTELLECTUAL PROPERTY AND ASSUMED
CONTRACTS





EXHIBIT D

GRANT DEED





EXHIBIT E

BILL OF SALE





EXHIBIT F

ASSUMED CONTRACTS





EXHIBIT G-1

LIST OF HIRED PERSONNEL





EXHIBIT G-2

LIST OF SELLER RETAINED PERSONNEL





EXHIBIT G-3

LIST OF SELLER PERSONNEL WHO MAY BE CONTACTED BY BUYER





EXHIBIT H

PERSONNEL AGREEMENT





EXHIBIT I

ALLOCATION AGREEMENT





EXHIBIT J

QUALIFICATION AND VALIDATION DOCUMENTS





EXHIBIT K

LIST OF SELLER'S BONDS





SCHEDULE 3

REMAINING WORK





SCHEDULE 4.5

TRANSITION SERVICES

 

(iii)

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS

 

TO:

First American Title Insurance Company
411 Ivy Street San Diego, CA  92101

Escrow No. NCS-164829-SD
Escrow Officer:  Lynn Graham
Title Order No. NCS-164829-SD
Title Officer:  Ralph M. Snyder

 

            THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (the
"Agreement") is made and entered into as of June 16, 2005 (the "Agreement
Date"), by and between BIOGEN IDEC INC., a Delaware corporation ("Seller"), and
GENENTECH, INC., a Delaware corporation ("Buyer"), with reference to the facts
set forth in the Recitals below:

R

 E C I T A L S :



            A.   Seller is the owner of the approximately sixty (60) acre parcel
of real property located at 1 Antibody Way, Oceanside, California, as legally
described in Exhibit A attached hereto and made a part hereof (the "Real
Property"), together with (i) all improvements, structures and other property
which is affixed to the Real Property so as to constitute fixtures under
California law (collectively, the "Improvements"), (ii) all goods, equipment
(including all plans, specifications, drawings, documents, manuals, maintenance
and service logs and the like relating to the operation, care, validation,
maintenance and repair thereof), materials, inventory, supplies and other
personal property owned by Seller and located on the Real Property on May 25,
2005, including, without limitation, the items identified on Exhibit B-1
attached hereto and made a part hereof (but expressly excluding the personal
property identified on Exhibit B-2 attached hereto and made a part hereof, which
shall not constitute a portion of the Personal Property and which shall be
retained by Seller) and all plans, specifications and drawings of the
Improvements owned by Seller (collectively, the "Personal Property") (iii) all
of Seller's right, title, and interest, in and to any development rights,
entitlements, permits, easements, tenements, hereditaments, mineral rights, oil
and gas rights, water, water rights, air rights, and privileges appurtenant to
the Real Property, (collectively, the "Appurtenances"), (iv) all warranties,
guarantees (including, without limitation, all contractor, builder,
subcontractor, manufacturer, and vendor/supplier warranties and guarantees),
indemnities, bonds, licenses, permits, approvals, intangible rights and
privileges and other intangible property related exclusively to the Real
Property, the Personal Property and/or the Improvements and rights relating to
the construction or design of the Improvements and/or Personal Property
(collectively, the "Intangibles"), provided that Intangibles shall not include
any intellectual property whatsoever, (v) a non-exclusive, royalty free (as
between Buyer or any successive owner of the Property and Seller) right as to
those intellectual property rights which are (a) inherent in and/or readily
discoverable by Buyer (or any successive owner of the Property) in the actual
items of equipment and/or systems (including any design or configuration of such
equipment and/or systems) constituting Personal Property or Improvements (as
well as any software installed or embedded thereon as of immediately prior to
the Closing), (b) owned by or licensed to Seller as of immediately prior to the
Agreement Date, (c) transferable without the consent of any third party, and (d)
specifically required and necessary for Buyer (or any successive owner of the
Property) to operate the actual items of equipment and/or systems constituting
Personal Property or Improvements (as well as any software installed or embedded
thereon as of immediately prior to the Closing) (collectively, the "Intellectual
Property" and for purposes of this definition, "Buyer" and "Seller" shall
include their respective affiliates), (vi) rights to use the construction or
design drawings relating to the Improvements (the "Drawings"), and (vii) all of
Seller's right, title and interest, to the extent transferable pursuant to their
terms, in the contracts listed on the attached Exhibit C (the "Assumed
Contracts"). The Real Property, the Improvements, the Personal Property, the
Appurtenances, the Intangibles, the Drawings, the Intellectual Property and the
Assumed Contracts are collectively referred to herein as the "Property."

            B.   Seller desires to sell to Buyer and Buyer desires to purchase
from Seller the Property, in accordance with the terms and provisions
hereinafter contained in this Agreement.

            NOW, THEREFORE, in consideration of the mutual promises and
covenants contained herein, and other

 

- 1 -

--------------------------------------------------------------------------------

 

good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer hereby agree that the terms and conditions of
this Agreement and the instructions to First American Title Insurance Company
("Escrow Holder") with regard to the escrow created pursuant hereto are as
follows:

            1.   Sale of the Property.  Seller shall sell to Buyer and Buyer
shall purchase from Seller the Property at the Closing (defined in Section 6.2
below), subject to and on the terms and conditions contained herein. Buyer
acknowledges that title to the Real Property is subject to certain covenants,
conditions and agreements recorded against title to the Real Property in the
Official Records (defined below) (collectively, the "Master Developer
Instruments") in favor of Ivey Ranch Development Company, LLC ("Master
Developer"), all of which shall continue to affect title to the Real Property
after the Closing. The Master Developer Instruments impose certain obligations
on the owner of the Real Property, including, without limitation, a certain
right of first refusal (the "Master Developer Option") to purchase the Real
Property on the terms and conditions more particularly described in a certain
Agreement of Covenants dated as of September 1, 2000, by and between Master
Developer and Seller and recorded in the Official Records of San Diego County,
California ("Official Records") on September 1, 2000 as Document No.
2000-0473723. The Master Developer Option is prior and superior to any rights to
purchase the Property granted to Buyer hereunder and it shall be a condition to
the Closing that the Master Developer Option not have been exercised by Master
Developer. As of the Agreement Date, Master Developer has provided a written
waiver of the Master Developer Option to Seller and Buyer in form and content
satisfactory to the parties. Notwithstanding such waiver, in the event of any
purported exercise by Master Developer of the Master Developer Option prior to
the Closing, Buyer may, by written notice delivered to Seller and Escrow Holder
within three (3) business days of Buyer's receipt of such written notice of
Master Developer Option exercise, elect to terminate this Agreement. Upon
delivery of such termination election notice, this Agreement shall be deemed
terminated and the parties shall have no further obligations hereunder except
for Seller's and Buyer's Post-Termination Obligations (as defined in Section
4.1.3 below).

            2.   Purchase Price.  The purchase price for the Property is Four
Hundred Eight Million One Hundred Thirty Thousand Dollars ($408,130,000.00) (the
"Purchase Price"). At the Closing, the Purchase Price, as adjusted for the
prorations referenced in Section 14 below and the other costs to be paid by
Buyer pursuant to this Agreement, shall be paid by Buyer to Seller in cash, in
immediately available funds via wire transfer in accordance with Section 4.2.2.1
below. Prior to Closing, Buyer and Seller shall, for purposes of determining the
sales tax and real property transfer tax applicable to the transactions
contemplated under this Agreement at Closing, use their best efforts to agree
upon an allocation of the Purchase Price among the (i) Real Property,
Improvements and Appurtenances, (ii) Personal Property, and (iii) other
Property. Buyer and Seller hereby agree that the minimum aggregate amount of the
Purchase Price allocable to the Real Property, Improvements and Appurtenances
for the above purposes shall not be less than the currently assessed value for
each component of the Property on the tax rolls of the San Diego County Tax
Assessor's Office. The allocation mutually agreed to by Buyer and Seller (if
such mutual agreement is reached) shall be conclusive and binding upon Buyer and
Seller for the purposes described in this Section 2.

            3.   Retention Amount.  Buyer and Seller acknowledge that the design
and construction of certain of the Improvements is not completed and is not
expected to be completed prior to the Closing Date and that performance remains
under the construction contracts, architect's agreements and other agreements
related to the design and construction of the Improvements (collectively, the
"Construction Contracts"), including, without limitation, certain design/build
construction contracts and other contracts (collectively, as amended, the "DPR
Design/Build Agreements") between Seller and DPR Construction, Inc. ("DPR"). The
scope of all work under the Construction Contracts which is to be completed
under this Agreement is identified on the attached Schedule 3 (the "Remaining
Work"). At Closing, a portion of the Purchase Price, equal to the balance of all
amounts remaining to be paid by Seller under the Construction Contracts (the
"Retention Amounts") will be retained in Escrow (defined below) with Escrow
Holder after the Closing Date to pay for the Remaining Work. Buyer has no right,
title or interest in the Retention Amounts. Seller shall cause the Remaining
Work to be completed, at its sole cost and expense, in accordance with the terms
of the Construction Contracts in effect as of the Agreement Date, and Seller
shall perform its obligations under the Construction Contracts in accordance
with the terms of the Construction Contracts. The actual Retention Amounts to be
withheld in Escrow at Closing shall be identified by Seller in writing to Escrow
Holder. The Retention Amounts shall be paid to the person entitled thereto under
the Construction Contracts (each, a "Retention Amount Payee") in whole or, from
time-to-time, in part after the Closing upon satisfaction of the requirements
under the Construction Contracts for such payment(s). Escrow Holder shall pay to
each Retention

 

- 2 -

--------------------------------------------------------------------------------

 

Amount Payee within five (5) days after receipt of written instruction from
Seller to Escrow Holder, together with a copy of such Retention Amount Payee's
applicable application for payment, such amounts identified by Seller in such
written instruction. All Retention Amounts shall be released by Escrow Holder to
Seller upon: (i) Escrow Holder's receipt of an unconditional waiver and release
upon final payment, or conditional waiver and release upon final payment
(conditioned only upon disbursement to the applicable Retention Amount Payee of
the portion of the Retention Amounts represented by such waiver, meeting the
requirements of California Civil Code Sections 3262(3) and 3262(4), as
applicable), in each case executed by the applicable Retention Amount Payee,
provided, however, that such waivers shall only be required from those Retention
Amount Payees who are entitled to a statutory claim of lien under California
Civil Code Section 3110; and (ii) Escrow Holder's receipt of Seller's written
approval of such disbursement. Disbursements for Remaining Work shall be subject
to retainage in accordance with the terms of the Construction Contracts.
Effective as of the Closing, Seller reserves a license for itself, DPR, each
Retention Amount Payee and their respective agents and subcontractors to enter
onto the Real Property, upon reasonable prior written notice to Buyer (provided,
however, that for purposes of this sentence only, such notice shall be delivered
to the attention of David Broad at Buyer's address set forth in Section 17
hereof, with a copy to Patrick Yang as set forth in Section 17 hereof or such
other person or address as may otherwise be indicated by Buyer to Seller in
writing in accordance with Section 17 hereof) and in accordance with Buyer's
reasonable security, health and safety, and operational requirements, for the
purpose of completing, or verifying the completion of, the work under the
Construction Contracts. Seller shall use reasonable efforts, and shall cause
DPR, each Retention Amount Payee and their respective agents and subcontractors
to use reasonable efforts, to minimize any disruption of Buyer's operations at
the Property. Seller shall indemnify, defend and hold harmless Buyer and its
agents, contractors and representatives against all losses, costs, claims,
liabilities and damages (including reasonable attorney's fees) for any injury to
persons and damage to property caused by the acts or omissions of Seller, DPR,
each Retention Amount Payee and their respective agents and subcontractors in
completing such work under the Construction Contracts other than arising out of
the negligence or intentional misconduct of Buyer, its employees or agents.
Buyer and Seller shall cooperate reasonably to record a notice of completion
upon completion of said work. In the event Seller exercises any right under the
Construction Contracts to take over completion of the Remaining Work, Seller
shall be entitled to disbursement of the Retention Amounts to pay the cost of
such work, substantially on the disbursement terms under subsections (i) and
(ii) above. The parties agree to act reasonably and in good faith in connection
with the matters identified in this Section 3. The provisions of this Section 3
shall survive the Closing.

            4.   Conditions to Parties' Obligations.

                  4.1   Buyer's Pre-Closing Conditions.  Notwithstanding
anything to the contrary contained in this Agreement, but subject to the
provisions below of this Section 4.1 and the express representations and
warranties set forth in Section 26 hereof, Buyer hereby acknowledges and agrees
that Buyer has satisfied itself as to, and has waived its right to terminate
this Agreement based upon, each and every one of the following: (i) all aspects
of the physical condition of the Property, including, without limitation, the
presence or absence of any Hazardous Materials (as defined below) thereon or
therein and/or any defects in the design, construction, manufacturing or
operation of any element or portion of the Property; (ii) except as provided
below in Section 4.1.2 below, the status of title to the Property; (iii) the
economic feasibility of the Property for Buyer's intended use; and (iv) the
terms and conditions of the Master Developer Instruments and any agreements,
instruments or undertakings between Seller and the City of Oceanside, California
("City") pertaining in any way to the use, development or operation of the Real
Property and/or the Improvements, as the same are of public record; and (v) the
terms and conditions of the Assumed Contracts.

                          4.1.1   Approval of Title.  Seller has delivered or
caused to be delivered to Buyer, and Buyer has approved, with the exception of
any delinquent supplemental real property taxes shown on Schedule B, Item 2,
First American Title Insurance Company's (the "Title Company") Commitment for
Title Insurance for the Property, Order No. NCS-164829-SD dated May 26, 2005,
together with all documents evidencing exceptions to title referred to therein
issued by Title Company (such preliminary title commitment and the underlying
documents thereto shall be collectively referred to herein as the "Title
Report").

                          4.1.2   Title Supplements.  Seller has ordered an ALTA
survey of the Property (the "Survey") to be prepared by a licensed surveyor, at
Buyer's sole cost and expense. If, after the Agreement Date, the Title Company
issues any supplement to the Title Report ("Title Supplement") which discloses
any material title exceptions for

 

- 3 -

--------------------------------------------------------------------------------

 

matters shown in the Survey and not previously disclosed in the Title Report or
any prior supplement thereto, then Buyer shall have until the date that is five
(5) business days after receipt of such Title Supplement to either approve of
the exceptions contained therein, or to notify Seller in writing, specifying
such new, material exceptions to which Buyer objects and the basis for such
objection ("Title Objection Notice"). Buyer's failure to timely deliver a Title
Objection Notice shall be deemed to be Buyer's approval of the matters shown in
or disclosed by the Title Supplement. Seller shall have a period of five (5)
business days after Seller's receipt of the Title Objection Notice (a) to
remove, or agree to remove prior to the Closing, some or all of those exceptions
to which Buyer has objected in the Title Objection Notice, and to inform Buyer
of the same, or (b) to advise Buyer, in writing, that Seller will not agree to
remove some or all of those exceptions to which Buyer has objected in the Title
Objection Notice; the foregoing election by Seller being at Seller's sole option
and discretion ("Title Response Notice"). If Buyer elects to deliver a Title
Objection Notice, the scheduled Closing Date shall be adjusted as necessary to
permit the time periods specified above with respect to Buyer's election to
deliver any applicable Title Objection Notice, and for Seller's election to
deliver any Title Response Notice, as contemplated hereinabove.

                          4.1.3   Effect of Failure to Cure.  If Seller fails to
timely deliver to Buyer the Title Response Notice, it shall be conclusively
deemed that Seller has elected not to remove any of those exceptions to which
Buyer has objected as specified in the Title Objection Notice. If Seller advises
Buyer in its Title Response Notice that it will not remove or agree to remove
some or all of those exceptions to which Buyer has objected in the Title
Objection Notice (or Seller is deemed to have so advised Buyer), then Buyer
shall have until 5:00 p.m. (Pacific Time) on the date that is three (3) business
days after Buyer's receipt of the Title Response Notice (or the expiration of
the period in which Seller may deliver the Title Response Notice if Seller fails
to timely deliver the same) to advise Seller, in writing, whether Buyer elects
to terminate this Agreement or to waive such objections and proceed with the
acquisition of the Property. Buyer's failure to timely notify Seller of Buyer's
election to terminate this Agreement within the period provided in the
immediately preceding sentence shall be deemed to be Buyer's election to waive
its objections and proceed with the acquisition of the Property. Failure by
Seller to remove (which may include "bonding around" such matters or obtaining
endorsements to Buyer's title policy, in each case at Seller's cost, to remove
such matters from Buyer's title policy) those specified exceptions which Seller
has expressly agreed to remove in the Title Response Notice within the specified
period shall be deemed to be a failure of this condition, in which event, unless
Buyer withdraws its objections in writing, this Agreement shall terminate, and
the parties shall have no further obligations hereunder except for the
indemnities contained in Sections 4.4 and 16 below, Buyer's covenants made
herein which are expressly intended to survive any such termination and Buyer's
obligations under Section 4.3 below to deliver to Seller the Seller's Documents
(defined below) (collectively, "Buyer's Post-Termination Obligations") and
Seller's continuing obligations under the Confidentiality Agreement (as defined
in Section 22 below), or with respect to Section 16 (Brokers), and Section 25
(Dispute Costs) (collectively "Seller's Post-Termination Obligations"). If Buyer
elects to deliver a Title Objection Notice, the scheduled Closing Date shall be
adjusted as necessary to permit the time periods specified above to elapse as
contemplated hereinabove. Notwithstanding the foregoing, on or prior to Closing,
Seller shall (i) remove or cause to be removed any liens affecting the Property
securing repayment of borrowed monies or mechanics' liens which Seller has
created or suffered to exist, excluding, however, any liens securing payment of
non-delinquent real or personal property taxes and assessments (ii) provide such
reasonable assurances as the Title Company shall reasonably require to issue the
CLTA 101.4 title insurance endorsement referenced in Section 4.2.1.2 below.

                  4.2   Closing Conditions.

                          4.2.1   Buyer's Closing Conditions.  Buyer's
obligation to consummate the purchase of the Property shall be subject to the
satisfaction or waiver by Buyer of the following conditions (collectively, the
"Buyer's Closing Conditions"):

                                     4.2.1.1   Seller shall have delivered to
Escrow Holder or Buyer, as appropriate, all of the documents referred to in
Section 6.4.1 below.

                                     4.2.1.2   At the Closing, the Title Company
shall be irrevocably committed to issue to Buyer the CLTA Title Policy (defined
below) in the form required under Section 4.1 above, including a CLTA 101.4
endorsement; provided, however, Buyer may elect to obtain additional
endorsements to the CLTA Title Policy and/or the ALTA Policy (as defined below)
but such election shall not be a condition to the Close of Escrow or

 

- 4 -

--------------------------------------------------------------------------------

 

result in any delay therein, as more fully provided in Section 15 below.

                                     4.2.1.3   Seller's representations
contained in Section 26 of this Agreement shall have been true and correct in
all material respects when made and shall be true and correct in all material
respects as of the Closing Date.

                                     4.2.1.4   Seller shall not be in default of
its obligations hereunder.

                          4.2.2   Seller's Closing Conditions.  Seller's
obligation to consummate the sale of the Property is conditioned upon the
satisfaction or Seller's written waiver on or prior to the Closing Date of the
following conditions (collectively, the "Seller's Closing Conditions"):

                                     4.2.2.1   Not later than 10:00 a.m. on the
Closing Date, Buyer shall deliver into the escrow with Escrow Holder (for
payment to Seller), in immediately available funds, cash in an amount of the
Purchase Price, as adjusted for the costs, expenses and prorations required to
be paid by Buyer hereunder.

                                     4.2.2.2   Buyer shall not be in material
default of its obligations hereunder.

                                     4.2.2.3   Each of the documents required to
be delivered by Buyer pursuant to Section 6.4.2 shall have been timely delivered
as provided therein.

                                     4.2.2.4   All of Buyer's representations
and warranties contained herein shall be true and correct in all material
respects when made and shall be true and correct in all material respects as of
the Closing Date.

                  4.3   Failure of Conditions.

                          4.3.1   Seller's Cure Right.  If any or all of the
Buyer's Closing Conditions are not satisfied or waived by Buyer on or before the
date established for the Closing, then Buyer shall notify Seller in writing of
those Buyer's Closing Conditions which have not been satisfied or otherwise
waived by Buyer (the "Buyer's Closing Conditions Failure Notice"). Seller shall
have three (3) business days after Buyer has delivered to Seller the Buyer's
Closing Conditions Failure Notice (and the Closing shall be extended, if
necessary to give Seller such three (3) business day period) to notify Buyer in
writing of Seller's election either to (a) take such actions as may be necessary
to cure such matters to Buyer's reasonable satisfaction prior to the date of
Closing (as same may be extended), or (b) advise Buyer that Seller will not cure
such matters (the "Seller's Conditions Notice"). If Seller elects not to cure
such matters (or fails to timely deliver Seller's Conditions Notice), then
within two (2) business days after Buyer's receipt of the Seller's Conditions
Notice or the expiration of the period during which Seller may deliver Seller's
Conditions Notice (and the Closing shall be extended, if necessary to give Buyer
such two (2) business day period), Buyer, at its sole option, may elect to do
any of the following: (1) Buyer may elect to terminate this Agreement by
delivering written notice thereof to Seller, in which event the parties shall
have no further obligations hereunder except for Buyer's and Seller's
Post-Termination Obligations; (2) if the Buyer's Closing Condition in question
is either of those conditions specified in Sections 4.2.1.2 or 4.2.1.3 and
Seller is not in any material manner responsible for the deviation or failure of
such Buyer's Closing Condition, then Buyer may elect to terminate this Agreement
by delivering written notice thereof to Seller, in which event the parties shall
have no further obligations hereunder except for Buyer's and Seller's
Post-Termination Obligations; (3) if the Buyer's Closing Condition in question
is either of those conditions specified in Sections 4.2.1.1 or 4.2.1.4, or if
the Buyer's Closing Condition in question is either of those conditions
specified in Sections 4.2.1.2 or 4.2.1.3 and Seller is actually responsible for
the deviation or failure of such Closing Condition, then Buyer may pursue the
remedies available to it pursuant to Section 5.2 below; or (4) Buyer may elect
to waive Buyer's Closing Condition(s) in question and proceed with the purchase
of the Property. If Seller elects to cure such matters as set forth in the
Buyer's Closing Conditions Failure Notice, Seller shall promptly take any and
all actions as may be necessary to cure same and the date of the Closing may be
extended for a period of time reasonably acceptable to both Seller and Buyer to
enable Seller to accomplish same. Failure by Buyer to notify Seller within the
specified time periods set forth herein, shall be deemed an approval by Buyer of
each such matter, in which event all such conditions and contingencies shall be
conclusively deemed to be satisfied and approved. If any of the Seller's Closing
Conditions

 

- 5 -

--------------------------------------------------------------------------------

 

are not satisfied or otherwise waived by Seller prior to the Closing Date,
Seller may elect, in its sole and absolute discretion, to terminate this
Agreement and, to the extent the same is the result of a default by Buyer
hereunder, Seller may pursue its rights and remedies under Section 5.1 hereof.

                          4.3.2   Return of Documents.  Notwithstanding anything
to the contrary contained herein, if Buyer terminates this Agreement pursuant to
Section 4.1 or for any other reason, Buyer shall destroy all materials, tests,
audits, surveys, reports, studies and the results of any and all investigations
and inspections conducted by Buyer (collective, the "Buyer's Documents") with
respect to the Property and Buyer shall also return to Seller any and all
documents, leases, agreements, reports and other materials given to Buyer by or
on behalf of Seller (collectively, the "Seller's Documents") within ten (10)
days after such termination of this Agreement. The foregoing covenants of Buyer
shall survive any such termination of this Agreement.

                  4.4   Investigations; Indemnity.  Prior to the Closing, Buyer
shall be entitled to conduct inspections and investigations into the physical
condition of the Property in accordance with this Section 4.4. Prior to entering
the Property (and on each and every occasion), Buyer shall deliver to Seller
prior written notice thereof or verbal notice wherein Buyer actually speaks with
a representative of Seller (not a voicemail message) and shall afford Seller a
reasonable opportunity to have a representative of Seller present to accompany
Buyer while Buyer performs its evaluations, inspections, tests and other
investigations of the physical condition of the Property. Prior to any entry to
perform any necessary on-site inspections, tests or investigations, Buyer shall
give Seller prior written notice thereof or verbal notice wherein Buyer actually
speaks with a representative of Seller (not a voicemail message), including the
identity of the company or party(s) who will perform such inspections, tests or
investigations and the proposed scope of the inspections, tests or
investigations. Seller shall approve or disapprove any proposed inspections,
tests or investigations and the party(s) performing the same promptly after
receipt of such notice, which approval shall not be unreasonably withheld.
Seller's failure to advise Buyer of its disapproval of any proposed inspections,
tests or investigations and the party(s) performing the same prior to the time
for such entry onto the Property identified in Buyer's notice shall be deemed
Seller's approval thereof. Notwithstanding anything to the contrary contained
herein, Buyer shall not be permitted to undertake any intrusive or destructive
testing of the Property, including without limitation a "Phase II" environmental
assessment, without in each instance first obtaining Seller's written consent
thereto, which consent shall not be unreasonably withheld. Upon request, Buyer
shall promptly deliver to Seller copies of any reports relating to any
inspections, tests or investigations of the Property performed by or on behalf
of Buyer. Buyer shall keep the Property free from all liens and shall indemnify,
defend (with counsel reasonably satisfactory to Seller), protect, and hold
Seller and each of the parties comprising Seller and each of their members,
officers, trustees, employees, representatives, agents, lenders, related and
affiliated entities, successors and assigns harmless from and against any and
all claims, demands, liabilities, judgments, penalties, losses, costs, damages,
and expenses (including, without limitation, attorneys' and experts' fees and
costs) relating to or arising in any manner whatsoever from the negligence or
willful misconduct by Buyer or Buyer's agents or representatives in performing
or undertaking any studies, evaluations, inspections, investigations or tests
relating to or in connection with the Property (exclusive of the financial
effects of the discovery of the presence of any Hazardous Materials (as defined
in Section 12 below) or any other defect), or entries by Buyer or its agents or
representatives in, on or about the Property. Notwithstanding any provision to
the contrary in this Agreement, the indemnity obligations of Buyer under this
Agreement shall survive any termination of this Agreement or the delivery of the
Grant Deed and the transfer of title. In addition to the foregoing indemnity, if
there is any damage to the Property caused by Buyer's and/or its agents' or
representatives' entry in or on the Property, Buyer shall immediately restore
the Property substantially to the same condition existing prior to Buyer's and
its agents' or representatives' entry in, on or about the Property.

                  4.5   Transition Services Agreement.  Seller and Buyer shall
execute and deliver at the Closing a Transition Services Agreement incorporating
substantially the terms as attached hereto as Schedule 4.5.

            5.   Remedies/Liquidated Damages.

                  5.1   Buyer's Default.  IF BUYER FAILS TO COMPLETE THE
PURCHASE OF THE PROPERTY AS PROVIDED IN THIS AGREEMENT BY REASON OF ANY MATERIAL
DEFAULT OF BUYER, SELLER SHALL BE RELEASED FROM ITS OBLIGATION TO SELL THE
PROPERTY TO BUYER AND THE AMOUNT OF FIFTY MILLION DOLLARS ($50,000,000) SHALL BE
PAID BY BUYER TO SELLER AND

 

- 6 -

--------------------------------------------------------------------------------

 

RETAINED BY SELLER AS LIQUIDATED DAMAGES. THE PARTIES ACKNOWLEDGE THAT SELLER'S
ACTUAL DAMAGES IN THE EVENT THAT THE SALE IS NOT CONSUMMATED WOULD BE EXTREMELY
DIFFICULT OR IMPRACTICABLE TO DETERMINE. THEREFORE, BY SEPARATELY EXECUTING THIS
SECTION, THE PARTIES ACKNOWLEDGE THAT THE AFORESAID AMOUNT HAS BEEN AGREED UPON,
AFTER NEGOTIATION, AS THE PARTIES' REASONABLE ESTIMATE OF SELLER'S DAMAGES AND
AS SELLER'S EXCLUSIVE REMEDY IN LAW OR IN EQUITY AGAINST A BUYER IN THE EVENT
THE CLOSING DOES NOT OCCUR AND AS SELLER'S SOLE AND EXCLUSIVE REMEDY AGAINST
BUYER ARISING FROM SUCH FAILURE OF THE SALE TO CLOSE. IN ADDITION, BUYER SHALL
PAY ALL TITLE, SURVEY AND ESCROW CANCELLATION CHARGES. NOTWITHSTANDING THE
FOREGOING, IN NO EVENT SHALL THIS SECTION LIMIT THE DAMAGES RECOVERABLE BY
EITHER PARTY AGAINST THE OTHER PARTY DUE TO (A) THE OTHER PARTY'S OBLIGATION TO
INDEMNIFY SUCH PARTY IN ACCORDANCE WITH THIS AGREEMENT, OR (B) THIRD PARTY
CLAIMS. BY THEIR SEPARATELY EXECUTING THIS SECTION BELOW, BUYER AND SELLER
ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTOOD THE ABOVE PROVISION COVERING
LIQUIDATED DAMAGES, AND THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED
THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION AT THE TIME THIS AGREEMENT
WAS EXECUTED.

                  SELLER'S INITIALS:     WHR                     BUYER'S
INITIALS:     ADL  

                  5.2   Seller's Default.  The term "Permitted Event" shall mean
the occurrence of the following on the Closing Date: Buyer shall be ready,
willing, and able to complete the subject transaction in accordance with this
Agreement (including having proof of the satisfaction of all of the conditions
precedent in Section 4.2.2 above, and evidence of available funds); and Seller,
notwithstanding the foregoing, shall have defaulted in its obligation to
complete the subject transaction in accordance with this Agreement or is
otherwise in material default under this Agreement. Except upon the occurrence
of the Permitted Event, Buyer agrees that Buyer shall not (and hereby waives any
right to) ever file or assert any lis pendens against the Real Property, nor
shall Buyer commence or maintain any action against Seller for specific
performance under this Agreement nor for a declaratory judgment as to Buyer's
rights under this Agreement. If the sale of the Property is not consummated
because of a default under this Agreement on the part of Seller and Buyer is
ready, willing, and able to consummate its purchase of the Property as provided
herein, Buyer, as its sole and exclusive remedy, may either (i) terminate this
Agreement in its entirety by delivery of notice of termination to Seller,
whereupon if Seller's default was willful, Buyer shall be entitled to be
reimbursed by Seller for actual third-party costs (as evidenced by paid invoices
therefor) incurred by Buyer in connection with this Agreement and Buyer's due
diligence activities hereunder, up to a maximum reimbursement of One Hundred
Thousand Dollars ($100,000), or (ii) enforce Seller's obligations under this
Agreement by means of an action for specific performance and continue this
Agreement pending Buyer's action for specific performance hereunder provided
appropriate proceedings are promptly commenced by Buyer and prosecuted with
diligence and continuity. In the event of any termination by Buyer pursuant to
this Section, this Agreement shall be and become null and void, neither party
shall have any further rights or obligations hereunder (other than obligations
which by the express terms of this Agreement are to survive termination hereof),
and all executed counterparts of this Agreement shall be returned to Seller.

            IN FURTHERANCE OF THE PROVISIONS OF SECTION 5.2 OF THIS AGREEMENT
GRANTING TO BUYER THE REMEDY OF SPECIFIC PERFORMANCE, SELLER ACKNOWLEDGES AND
AGREES THAT (1) DUE TO THE UNIQUE AND IRREPLACEABLE CHARACTER OF THE PROPERTY,
BUYER CAN NOT BE ADEQUATELY COMPENSATED FOR SELLER'S BREACH OF THIS AGREEMENT BY
THE AWARD OF MONEY DAMAGES, (2) THE GRANTING OF THE REMEDY OF SPECIFIC
PERFORMANCE TO BUYER WOULD NOT WORK AN UNDUE HARDSHIP ON SELLER AND WOULD BE A
JUST AND REASONABLE REMEDY FOR SELLER'S BREACH OF THIS AGREEMENT, (3)
SUPERVISION BY A COURT OVER PERFORMANCE OF SELLER'S OBLIGATIONS UNDER THIS
AGREEMENT WOULD NOT BE IMPRACTICAL OR IMPOSSIBLE AND (4) THE TERMS OF THIS
AGREEMENT ARE NOT UNCONSCIONABLE OR ILLEGAL AND ARE NOT THE RESULT OF FRAUD,
UNFAIR PRACTICES OR MISTAKE. ACCORDINGLY, SELLER HEREBY EXPRESSLY WAIVES ANY
DEFENSES OR PLEADINGS AVAILABLE TO SELLER IN CONNECTION WITH THE EXERCISE OF
BUYER'S REMEDY OF SPECIFIC PERFORMANCE, INCLUDING, WITHOUT LIMITATION, THE
ADEQUACY OF MONEY DAMAGES, AND

 

- 7 -

--------------------------------------------------------------------------------

 

AGREES THAT BUYER'S REMEDY OF SPECIFIC PERFORMANCE IS A JUST AND REASONABLE
REMEDY COMMENSURATE WITH THE INTENTIONS OF THE PARTIES HEREUNDER. BY SEPARATELY
EXECUTING THIS SECTION BELOW, SELLER ACKNOWLEDGES THAT IT HAS READ AND
UNDERSTOOD THE ABOVE PROVISIONS REGARDING SPECIFIC PERFORMANCE, AND THAT SELLER
WAS REPRESENTED BY COUNSEL WHO EXPLAINED THE CONSEQUENCES OF SUCH PROVISIONS AT
THE TIME THIS AGREEMENT WAS EXECUTED.

                                                                                               SELLER'S
INITIALS:    WHR  

            6.   Closing and Escrow.

                  6.1   Escrow Instructions.  Upon execution of this Agreement,
the parties hereto shall deposit a copy of an executed counterpart of this
Agreement with Escrow Holder and this instrument shall serve as the instructions
to Escrow Holder for consummation of the purchase and sale contemplated hereby.
For purposes of this Agreement, the escrow ("Escrow") shall be deemed opened on
the date Escrow Holder shall have received a fully executed original or
originally executed counterparts of this Agreement from Seller and Buyer (the
"Opening of Escrow"), and Escrow Holder shall notify Buyer and Seller, in
writing, of the date Escrow is opened. Seller and Buyer agree to execute such
additional and supplementary escrow instructions as may be appropriate to enable
the Escrow Holder to comply with the terms of this Agreement; provided, however,
that in the event of any conflict between the provisions of this Agreement and
any supplementary escrow instructions, the terms of this Agreement shall
control.

                  6.2   Date of Closing.  Unless otherwise agreed to in writing
by the parties or as otherwise provided for herein, the closing of the Escrow
("Closing") shall occur on June 23, 2005 (the "Closing Date" or "Close of
Escrow"), with time being of the essence. Such Closing Date may not be extended
without the prior written approval of both Seller and Buyer, except as otherwise
expressly provided in this Agreement. In the event the Closing does not occur on
or before the Closing Date, the Escrow Holder shall, unless it is notified by
both parties to the contrary prior to the actual date on which the Closing
occurs, return to the depositor thereof items which may have been deposited
hereunder. Any such return shall not, however, relieve either party hereto of
any liability it may have for its wrongful failure to close.

                  6.3   Conveyance.  At Closing, Seller shall convey to Buyer
fee simple title to the Property (excluding the Personal Property), by means of
a grant deed in substantially the form of Exhibit D attached hereto and made a
part hereof ("Grant Deed"), subject to all applicable laws, rules, regulations,
codes, ordinances and orders, those title exceptions and survey matters approved
(or deemed approved) by Buyer in accordance with the provisions of Section 4.1
and any title exceptions caused by Buyer, its agents, representatives or
employees, all non-delinquent real estate taxes and assessments for the then
applicable tax fiscal year in which the Closing occurs, and general real estate
taxes and assessments for subsequent years not yet due and payable. The Closing
shall mean the date that the Grant Deed is recorded in the Official Records,
possession of the Property is made available to Buyer, and Buyer fulfills all of
its obligations hereunder. Seller shall take such action as is reasonably
necessary to convey fee title to the Property as required by this section,
including removing liens and other matters as required by the last sentence of
Section 4.1.3 and curing any defaults of Seller of its obligations under this
Agreement and if after so doing Seller cannot so deliver title to the Property
to Buyer, Buyer may, at its option, take title to the Property in such condition
as Seller can then convey, without abatement of the Purchase Price or, at
Buyer's option, Buyer may deliver the Buyer's Closing Conditions Failure Notice
pursuant to Section 4.3 above.

                  6.4   Closing Documents.

                          6.4.1   Seller's Closing Payments and Documents.  At
Closing, in addition to the Grant Deed, Seller shall deliver to Buyer, or Escrow
Holder for delivery to Buyer, all of the following documents: (i) four (4)
counterparts of a Bill of Sale (the "Bill of Sale") for the Personal Property in
substantially the form attached hereto as Exhibit E and made a part hereof, duly
executed by Seller; (ii) four (4) counterparts of the Assignment and Assumption
of Intangibles, Intellectual Property and Assumed Contracts (the "Assignment and
Assumption of Intangibles, Intellectual Property and Assumed Contracts") in
substantially the form attached hereto as Exhibit C, duly executed by Seller;
(iii) a certificate of non-foreign status in accordance with the requirements of
Internal Revenue Code Section 1445, as amended (the "FIRPTA Certificate") and a
California Form 593-W with respect

 

- 8 -

--------------------------------------------------------------------------------

 

to the Property, duly executed by Seller; (iv) if applicable as provided in
Section 7 below, the Personnel Agreement (as defined below); (v) the Allocation
Agreement (as defined below); (vi) the Transition Services Agreement; and (vii)
such other documents and instruments as may be reasonably required by the Title
Company, the Master Developer or the City to consummate the transaction
contemplated herein. At Closing, Escrow Holder shall pay all then-delinquent
property taxes assessed against the Property out of proceeds of the Escrow
allocated to Seller. At Closing, Seller shall tender possession to Buyer all of
the Personal Property, which shall be located on the Real Property.

                          6.4.2   Buyer's Closing Payments and Documents.  At
Closing, in addition to Buyer's payment to Seller of the Purchase Price, Buyer
shall deliver to Seller or Escrow Holder for delivery to Seller, as applicable,
the following: (i) four (4) counterparts of the Assignment and Assumption of
Intangibles, Intellectual Property and Assumed Contracts in substantially the
form attached hereto as Exhibit C, duly executed by Buyer; (ii) four (4)
counterparts of the Bill of Sale in substantially the form attached hereto as
Exhibit E, duly executed by Buyer; (iii) if applicable, the Personnel Agreement;
(iv) the Allocation Agreement; (v) the Transition Services Agreement; and (vi)
such other documents and instruments as may be reasonably required by the Title
Company, the Master Developer or the City to consummate the transaction
contemplated herein.

            7.   Employees. The provisions of Sections 7.1 and 7.2 shall survive
the Closing.

                  7.1   Hired Personnel.  The parties intend that following the
Closing, Seller shall terminate, and, subject to provisions of applicable law,
Buyer shall offer employment, on an "at-will" basis, to those of Seller's
employees identified on Exhibit G-1 attached hereto (the "Hired Personnel").
Provided, however, for any Hired Personnel on leave of absence on the Closing,
Buyer shall not be required to offer employment unless and until such Employee
returns to work within six months of the Closing. The Hired Personnel shall
continue to be employed by Seller for a period after the Closing Date sufficient
to satisfy the notice requirements of the California Workers Adjustment and
Retraining Notification Act and/or any similar Federal statute (collectively,
the "WARN Act") and Seller shall make available or otherwise secund the services
of such Hired Personnel to Buyer for such period, on the terms identified in and
pursuant to the Agreement to Provide Personnel attached hereto as Exhibit H (the
"Personnel Agreement"). Upon expiration of such period (the "Hire Date"), Seller
shall terminate, and Buyer shall offer employment to, the Hired Personnel.
Seller's employees identified on Exhibit G-2 shall remain employees of Seller
following the Closing. Further, following the Closing, Buyer may offer
employment to Seller's employees identified on Exhibit G-3 in accordance with
the guidelines attached hereto as Schedule G-3-1.

                  7.2   Personnel Files.  On or within seven (7) business days
following the Closing, Seller shall deliver to Buyer copies of all personnel
file documents relating to the Hired Personnel, including all I-9 documentation,
but excluding any medical information relating to such Hired Personnel.

            8.   ADT Allocation and Incentive Amendment.

                  a.   Pursuant to that certain Ocean Ranch Average Daily Trip
Allocation Agreement dated December 18, 2002 and recorded in the Official
Records on December 23, 2002 as Document No. 2002-1177095 (the "ADT Agreement"),
the Real Property and certain other real property owned by Seller and located
adjacent to the Real Property and commonly known as Lots 19 and 20
(collectively, "Lots 19 /20") have been allocated, in the aggregate, 10,890
"average daily trips" relative to the development of the Real Property and Lots
19/20 (the "ADTs"). At Closing, the parties shall execute, deliver and cause to
be recorded in the Official Records that certain Allocation Agreement in the
form attached hereto as Exhibit I (the "Allocation Agreement"), pursuant to
which the ADTs will be re-allocated between the Real Property and Lots 19/20.

                  b.   Prior to Closing, but not as a condition thereto, Seller
shall reasonably cooperate with Buyer to effect an amendment to the Incentive
Agreement, or to obtain from the City such reasonable assurances, to the effect
that, after Closing, the Incentive Agreement will apply only to the Real
Property. Seller acknowledges that the Incentive Agreement was not intended to
benefit Lots 19/20.

                  c.   Each party shall be entitled to rebates fairly allocable
to personal property taxes actually paid by such party pursuant to the terms of
the Incentive Agreement. To the extent that a party receives a rebate properly

 

- 9 -

--------------------------------------------------------------------------------

 

attributable to the other party, such rebate shall be promptly paid to the party
entitled thereto. The provisions of this Section 8(c) shall expressly survive
the Closing.

            9.   Seller's Maintenance of the Property.  Between the Agreement
Date and the Closing Date, Seller shall maintain the Property in substantially
the same manner as prior hereto in accordance with Seller's normal course of
business, subject to reasonable wear and tear and further subject to the
occurrence of any damage or destruction to the Property by casualty or other
causes or events beyond the control of Seller; provided, however, that such
Seller's maintenance obligations under this Section 9 shall not include any
obligation to make capital expenditures or any other expenditures not incurred
in Seller's normal course of business. Notwithstanding the foregoing, in the
event Seller makes emergency capital expenditures after the Agreement Date to
the Property, Seller shall deliver to Buyer promptly following the occurrence of
an event that would require Seller to make such emergency capital expenditure, a
written notice describing in reasonable detail the nature and cost of such
emergency capital expenditure, and Buyer shall be obligated to reimburse Seller
for such emergency capital expenditures, and the Purchase Price payable at the
Closing shall be increased by an amount equal to the amount spent by Seller in
respect of such emergency capital expenditure. For purposes of this Agreement,
"emergency capital expenditures" shall mean any emergency capital expenditures
performed by Seller that are reasonably necessary to prevent an immediate threat
to the health or safety of any person which must be commenced prior to the
Closing in order to protect the health or safety of any person and which have
been approved by Buyer which approval shall not be unreasonably withheld or
delayed. Seller hereby agrees for the period through and including the Closing
and at Seller's sole cost and expense, to use reasonable efforts to comply with
all governmental regulations applicable to the Property. Seller will not,
without the prior written consent of Buyer, convey any interest in the Property,
and Seller will not subject the Property to any additional liens, encumbrances,
covenants, conditions, easements, rights of way or similar matters after the
date of this Agreement which will not be eliminated prior to Closing, except as
required by law. Seller's obligations under this Section 9 shall survive the
Closing. As set forth in the Transition Services Agreement, Seller agrees to
diligently pursue in accordance with all laws, license requirements and
regulations all actions necessary to decommission those areas of the Property
which are subject to that certain Radioactive Materials License No. 4987.

            10.   Casualty and Condemnation.  In the event there is any damage
to the Real Property or destruction of any Improvements or condemnation of any
portion of the Property after the Agreement Date, Buyer shall be required to
purchase the Property with a credit against the Purchase Price otherwise due
hereunder equal to the amount of any insurance proceeds or condemnation awards
actually collected by Seller prior to the Closing as a result of any such damage
or destruction or condemnation, plus the amount of any insurance deductible or
any uninsured amount or retention, less any sums expended by Seller prior to the
Closing for the restoration or repair of the Property and/or in collecting such
insurance proceeds or condemnation awards. Seller agrees that it will maintain
its present casualty insurance policy with respect to the Property in full force
and effect until the Closing. If the insurance proceeds or condemnation awards
have not been collected as of the Closing, then such proceeds or awards shall be
assigned to Buyer, except to the extent needed to reimburse Seller for sums it
expended prior to the Closing for the restoration or repair of the Property or
in collecting such insurance proceeds or condemnation awards.

Notwithstanding the foregoing, if the Property shall be damaged or destroyed by
a casualty or shall be condemned, and if either (i) the cost of repair or
restoration to substantially the same condition existing prior to such casualty
(or, in the case of a condemnation, the value of the Property or portion thereof
so condemned) would exceed an amount equal to ten percent (10%) of the Purchase
Price, or (ii) such repair or restoration to substantially the same condition
existing prior to such casualty or condemnation is reasonably estimated by Buyer
to take more than six (6) months from the date of the occurrence of such
condemnation or casualty, and in the reasonable opinion of Buyer, such damage or
condemnation would materially impede or delay the commencement of production
operations for which the Property is intended to be used by Buyer in a manner
that materially frustrates Buyer's business objectives for acquiring the
Property, then Seller shall give Buyer prompt notice thereof and the Buyer may,
at its option to be exercised by delivery of written notice to Seller within
fifteen (15) business days of Seller's notice to the Buyer of the occurrence of
such casualty or condemnation, elect not to purchase the Property under this
Agreement. If Buyer so duly elects not to purchase the Property, this Agreement
shall terminate and neither party shall have any further rights or obligations
under this Agreement other than Buyer's and Seller's Post-Termination
Obligations. Any dispute as to the costs of such repair or restoration or value
of a condemned portion of the Property shall be referred

 

- 10 -

--------------------------------------------------------------------------------

 

to a licensed general contractor experienced in constructing projects such as
the Improvements jointly selected by Buyer and Seller for resolution, and the
determination of such general contractor, which shall be made within a period of
twenty (20) days after such submittal by the parties, shall be final, conclusive
and binding on the parties. If the parties shall fail to agree upon the identity
of such general contractor within five (5) business days after either party has
notified the other of its choice of general contractor, then either party may at
any time thereafter apply to a court of competent jurisdiction to immediately
appoint such general contractor. The fees and expenses of such general
contractor shall be paid equally by Buyer and Seller, and the parties shall
cooperate with such general contractor by providing such information as such
general contractor may reasonably require to resolve the dispute. If Buyer does
not elect, in writing, not to purchase the Property, Buyer shall be obligated to
consummate the purchase of the Property as required by the terms hereof.

            11.   Limited Liability.  Buyer on its own behalf and on behalf of
its agents, members, partners, employees, representatives, related and
affiliated entities, successors and assigns (collectively, the "Buyer Parties")
hereby agrees that in no event or circumstance shall any of the members,
partners, employees, representatives, officers, directors, agents, property
management company, affiliated or related entities of Seller, have any personal
liability under this Agreement. Seller on its own behalf and on behalf of its
agents, members, partners, employees, representatives, related and affiliated
entities, successors and assigns (collectively, the "Seller Parties") hereby
agrees that in no event or circumstance shall any of the members, partners,
employees, representatives, officers, directors, agents, property management
company, affiliated or related entities of Buyer, have any personal liability
under this Agreement.

            12.   Release.  Subject to the limitation stated in Section 13.3
effective upon the Closing, Buyer on its own behalf and on behalf of each of the
Buyer Parties hereby agrees that each of Seller, Seller's partners or members,
as the case may be, and each of their partners, members, trustees, directors,
officers, employees, representatives, property managers, asset managers, agents,
attorneys, affiliated and related entities, heirs, successors and assigns
(collectively, the "Releasees") shall be, and are hereby, fully and forever
released and discharged from any and all liabilities, losses, claims (including
third party claims), demands, damages (of any nature whatsoever), causes of
action, costs, penalties, fines, judgments, attorneys' fees, consultants' fees
and costs and experts' fees (collectively, the "Claims") with respect to any and
all Claims, whether direct or indirect, known or unknown, foreseen or
unforeseen, that may arise on account of or in any way be connected with the
design, physical, environmental and structural condition of the Property, or
operation of the Property, or any law or regulation applicable thereto,
including, without limitation, any Claim or matter (regardless of when it first
appeared) relating to or arising from (i) the presence of any environmental
problems, or the use, presence, storage, release, discharge, or migration of
Hazardous Materials on, in, under or around the Property regardless of when such
Hazardous Materials were first introduced in, on or about the Property, (ii) any
patent or latent defects or deficiencies with respect to the Property, or (iii)
the presence, release and/or remediation of asbestos and asbestos containing
materials in, on or about the Property regardless of when such asbestos and
asbestos containing materials were first introduced in, on or about the Property
(the "Released Claims"). Effective as of the Closing, Buyer hereby waives and
agrees not to commence any action, legal proceeding, cause of action or suits in
law or equity, of whatever kind or nature, including, but not limited to, a
private right of action under the federal superfund laws, 42 U.S.C. Sections
9601 et seq. and California Health and Safety Code Sections 25300 et seq. (as
such laws and statutes may be amended, supplemented or replaced from time to
time), directly or indirectly, against the Releasees or their agents in
connection with the Released Claims described above and expressly waives the
provisions of Section 1542 of the California Civil Code which provides:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR"

and all similar provisions or rules of law. Buyer elects to and does assume all
risk for such Released Claims heretofore and hereafter arising, whether now
known or unknown by Buyer. In this connection and to the greatest extent
permitted by law, Buyer hereby agrees, represents and warrants that Buyer
realizes and acknowledges that factual matters now unknown to it may have given
or may hereafter give rise to causes of action, claims, demands, debts,
controversies, damages, costs, losses and expenses which are presently unknown,
unanticipated and

 

- 11 -

--------------------------------------------------------------------------------

 

unsuspected, and Buyer further agrees, represents and warrants that the waivers
and releases herein have been negotiated and agreed upon in light of that
realization and that Buyer nevertheless hereby intends to release, discharge and
acquit Seller from any such unknown Claims, debts, and controversies which might
in any way be included as a material portion of the consideration given to
Seller by Buyer in exchange for Seller's performance hereunder. Without limiting
the foregoing, if Buyer has actual knowledge of any breach or inaccuracy in any
representation of Seller made in this Agreement, and Buyer nonetheless elects to
proceed to Closing, then, upon the consummation of the Closing, Buyer shall be
conclusively deemed to have waived any such default and/or breach or inaccuracy
and shall have no Claim against Seller or hereunder with respect thereto.
Notwithstanding anything to the contrary herein, Seller shall not have any
liability whatsoever to Buyer with respect to any matter disclosed to or
discovered by Buyer or its agents or representatives prior to the Closing Date.

            Without limiting the generality of the foregoing, Buyer hereby
expressly waives, releases and relinquishes any and all claims, causes of
action, rights and remedies Buyer may now or hereafter have against Seller, and
the affiliates, directors, officers, attorneys, employees, partners,
shareholders and agents of Seller, whether known or unknown, under any
Environmental Law(s) (as defined below), or common law, in equity or otherwise,
with respect to (1) any past, present or future presence or existence of
Hazardous Materials on, under or about the Property (including, without
limitation, in the groundwater underlying the Property) or (2) any past, present
or future violations of any Environmental Laws regarding the Property and any
activities thereon. For the purposes of this Agreement, the term "Environmental
Laws" means any and all federal, state and local statutes, ordinances, orders,
rules, regulations, guidance documents, judgments, governmental authorizations,
or any other requirements of governmental authorities, as may presently exist or
as may be amended or supplemented, or hereafter enacted or promulgated, relating
to the presence, release, generation, use, handling, treatment, storage,
transportation or disposal of Hazardous Materials, or the protection of the
environment or human, plant or animal health, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Act of 1986 (42 U.S.C.A.
Section 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
Section 1801 et seq.), the Resource Conservation and Recovery Act (42 U.S.C.
Section 6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C.
Section 1251 et seq.), the Clean Air Act (42 U.S.C. Section 7401 et seq.), the
Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.), the Oil Pollution
Act (33 U.S.C. Section 2701 et seq.), the Emergency Planning and Community
Right-to-Know Act of 1986 (42 U.S.C. Section 11001 et seq.), the Porter-Cologne
Water Quality Control Act (Cal. Wat. Code Section 13020 et seq.), the Safe
Drinking Water and Toxic Enforcement Act of 1986 (Cal. Health & Safety Code
Section 25249.5 et seq.), the Hazardous Waste Control Act (Cal. Health & Safe
Code Section 25100 et seq.), the Hazardous Materials Release Response Plans &
Inventory Act (Cal. Health & Safety Code Section 25500 et seq.), and the
Carpenter-Presley-Tanner Hazardous Substances Account Act (Cal. Health & Safety
Code, Section 25300 et seq.). As used herein, the term "Hazardous Material(s)"
includes, without limitation, any hazardous or toxic material, substance,
irritant, chemical or waste, which is (A) defined, classified, designated,
listed or otherwise considered under any Environmental Law as a "hazardous
waste," "hazardous substance," "hazardous material," "extremely hazardous
waste," "acutely hazardous waste," "radioactive waste," "biohazardous waste,"
"pollutant," "toxic pollutant," "contaminant," "restricted hazardous waste,"
"infectious waste," "toxic substance," or any other term or expression intended
to define, list, regulate or classify substances by reason of properties harmful
to health, safety or the indoor or outdoor environment, (B) toxic, ignitable,
corrosive, reactive, explosive, flammable, infectious, radioactive, carcinogenic
or mutagenic, and which is or becomes regulated by any local, state or federal
governmental authority, (C) asbestos, (D) an oil, petroleum, petroleum based
product or petroleum additive, derived substance or breakdown product, (E) urea
formaldehyde foam insulation, (F) polychlorinated biphenyls (PCBs), (G) freon
and other chlorofluorocarbons, (H) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources, (I) lead-based paint and (J) mold,
rot, fungi and bacterial matter.

            Seller has given Buyer material concessions regarding this
transaction in exchange for Buyer agreeing to the provisions of this Section 12.
Seller and Buyer have each initialed this Section 12 to further indicate their
awareness and acceptance of each and every provision hereof. The provisions of
this Section 12 shall survive the Closing and shall not be deemed merged into
any instrument or conveyance delivered at the Closing (if it occurs).

                  SELLER'S INITIALS:     WHR                     BUYER'S
INITIALS:     ADL  

 

- 12 -

--------------------------------------------------------------------------------

 

            13.   AS-IS Condition of Property.

                  13.1   Buyer specifically acknowledges, represents and
warrants that prior to Closing, it and its agents and representatives will have
conducted such inspections of the Property as it determines are prudent and
observed the physical characteristics and condition of the Property.
Notwithstanding anything to the contrary contained in this Agreement, Buyer
further acknowledges and agrees that Buyer is purchasing the Property subject to
all applicable laws, rules, regulations, codes, ordinances and orders. By Buyer
purchasing the Property and upon the occurrence of the Closing, but subject to
the limitations contained in Section 13.3 and Seller's representations set forth
in Section 26 hereof, Buyer waives any and all right or ability to make a claim
of any kind or nature against any of the Releasees for any and all deficiencies
or defects in the physical characteristics and condition of the Property which
would be disclosed by such inspection and expressly agrees to acquire the
Property with any and all of such deficiencies and defects and subject to all
matters disclosed by Seller herein or in any separate writing with respect to
the Property. Buyer further acknowledges and agrees that, subject to the
limitations set forth in Section 13.3 and Seller's representations set forth in
Section 26 hereof, neither Seller or any of Seller's employees, agents or
representatives have made any representations, warranties or agreements by or on
behalf of Seller of any kind whatsoever, whether oral or written, express or
implied, statutory or otherwise, as to any matters concerning the Property, the
condition of the Property, the size of the Real Property, the size of the
Improvements, the present use of the Property or the suitability of the Property
for Buyer's intended use thereof. Buyer hereby acknowledges, agrees and
represents that, subject to the limitations set forth in Section 13.3 and
Seller's representations set forth in Section 26 hereof, the Property is to be
purchased, conveyed and accepted by Buyer in its present condition, "AS IS",
"WHERE IS" AND WITH ALL FAULTS, and that no patent or latent defect or
deficiency in the condition of the Property whether or not known or discovered,
shall affect the rights of either Seller or Buyer hereunder nor shall the
Purchase Price be reduced as a consequence thereof. Any and all information and
documents furnished to Buyer by or on behalf of Seller relating to the Property
shall be deemed furnished as a courtesy to Buyer but without any warranty of any
kind from or on behalf of Seller. Buyer hereby represents and warrants to Seller
that Buyer has performed an independent inspection and investigation of the
Property and has also investigated and has knowledge of operative or proposed
governmental laws and regulations including without limitation, land use laws
and regulations to which the Property may be subject. Buyer further represents
that, subject to the limitations set forth in Section 13.3 and Seller's
representations set forth in Section 26 hereof, it shall acquire the Property
solely upon the basis of its independent inspection and investigation of the
Property, including without limitation, (i) the quality, nature, habitability,
merchantability, use, operation, value, marketability, adequacy or physical
condition of the Property or any aspect or portion thereof, including, without
limitation, structural elements, foundation, roof, appurtenances, access,
landscaping, parking facilities, electrical, mechanical, HVAC, plumbing, sewage,
utility, manufacturing and pharmaceutical process systems, facilities and
appliances, soils, geology and groundwater, or whether the Real Property lies
within a special flood hazard area, an area of potential flooding, a very high
fire hazard severity zone, a wildland fire area, an earthquake fault zone or a
seismic hazard zone, (ii) the dimensions or lot size of the Real Property or the
square footage of the Improvements thereon, (iii) the development or income
potential, or rights of or relating to, the Real Property or its use,
habitability, merchantability, or fitness, or the suitability, value or adequacy
of such Real Property for any particular purpose, (iv) the zoning or other legal
status of the Real Property or any other public or private restrictions on the
use of the Real Property, (v) the compliance of the Property or its operation
with any applicable codes, laws, regulations, statutes, ordinances, covenants,
conditions and restrictions of any governmental or regulatory agency or
authority or of any other person or entity (including, without limitation, the
Americans With Disabilities Act), (vi) the ability of Buyer to obtain any
necessary governmental approvals, licenses or permits for Buyer's intended use
or development of the Property, (vii) the presence or absence of Hazardous
Materials on, in, under, above or about the Real Property or any adjoining or
neighboring property, (viii) the quality of any labor and materials used in any
Improvements or equipment, (ix) the condition of title to the Property, (x) the
Assumed Contracts or any other agreements affecting the Property, (xi) Seller's
ownership of the Property or any portion thereof, or (xii) the economics of, or
the income and expenses, revenue or expense projections or other financial
matters, relating to the operation of the Property. Without limiting the
generality of the foregoing, Buyer expressly acknowledges and agrees that Buyer
is not relying on any representation or warranty of Seller, nor any member
partner, officer, employee, attorney, property manager, agent or broker of
Seller, whether implied, presumed or expressly provided at law or otherwise,
arising by virtue of any statute, common law or other legally binding right or
remedy in favor of Buyer, subject to the limitations set forth in Section 13.3
and Seller's representations set forth in Section 26 hereof. Buyer further
acknowledges and agrees that

 

- 13 -

--------------------------------------------------------------------------------

 

Seller is not under any duty to make any inquiry regarding any matter that may
or may not be known to the Seller or any member, partner, officer, employee,
attorney, property manager, agent or broker of Seller.

                  SELLER'S INITIALS:     WHR                     BUYER'S
INITIALS:     ADL  

                  13.2   Any reports, repairs or work required by Buyer are the
sole responsibility of Buyer, and (except as may be required under Section 3 and
Section 9 above) Buyer agrees that there is no obligation on the part of Seller
to make any changes, alterations or repairs to the Property or to cure any
violations of law or to comply with the requirements of any insurer. Buyer is
solely responsible for obtaining any approval or permit necessary for transfer
or occupancy of the Property and for any repairs or alterations necessary to
obtain the same, all at Buyer's sole cost and expense. The provisions of this
Section 13 shall survive the Closing and shall not be deemed merged into any
instrument or conveyance delivered at the Closing (if it occurs).

                  13.3   No release or waiver by Buyer set forth in Sections 12
or 13.1 above shall be read, construed or interpreted as a release or waiver of:
(a) Seller's performance of its covenants under this Agreement; (b) any fraud by
Seller in connection with this Agreement; (c) Seller's continuing obligations
under the Confidentiality Agreement (as defined in Section 22 below), or with
respect to Section 16 (Brokers), and Section 25 (Dispute Costs); and (d) any
obligations by Seller to Buyer pursuant to any other past, present or future
agreement or contract between the parties which has not been integrated into
this Agreement pursuant to Section 18 below.

            14.   Prorations.  Seller shall be liable for all real and personal
property taxes and assessments ("Property Taxes"), water, sewer and utility
charges and amounts payable under the Assumed Contracts (calculated on the basis
of the period covered), and other expenses normal to the operation and
maintenance of the Property ("Property Expenses"), attributable to periods (or
portions thereof) ending on or prior to the Closing Date and responsibility for
property and sales tax filings, administration and examinations for such period
shall rest with Seller, and Buyer shall be liable for any such Property Taxes
and Property Expenses attributable to periods (or portions thereof) commencing
on or after the Closing Date and responsibility for property and sales tax
filings, administration and examinations for such period shall rest with Buyer.
All such Property Taxes and Property Expenses shall be prorated for any period
that includes the Closing Date on a per diem basis and on the basis of a 365-day
year. The initial proration of Property Taxes will be based on the most recent
official tax bills available to Seller for the fiscal year in which the Close of
Escrow occurs, and to the extent that such tax bills do not accurately reflect
the actual Property Taxes assessed against the Property (or any portion of the
Property), then Buyer and Seller shall adjust such actual Property Taxes between
Buyer and Seller, outside of Escrow, in accordance with this Section 14, as soon
as reasonably possible following the Close of Escrow. The prorations and
adjustments provided for above shall be made on the basis of a written statement
prepared by Escrow Holder and approved by Buyer and Seller. At least three (3)
business days prior to the Closing, Escrow Holder, using information provided by
the parties, shall provide Buyer and Seller with a preliminary Escrow closing
statement (the "Escrow Closing Statement"), together with backup documentation
substantiating the prorations provided for and the calculations performed, in
order that Buyer and Seller may verify Escrow Holder's methods and calculations.
In the event any prorations made pursuant hereto shall prove incorrect for any
reason whatsoever, either party shall be entitled to an adjustment to correct
the same provided that it makes written demand on the other within thirty-six
(36) months after the Closing, provided, however, that such limitation that
demand be made within thirty-six (36) months after the Closing shall not apply
to any adjustment requested by a party that is required based upon inaccurate or
incomplete information provided by the other party to the taxing authorities. If
and to the extent the Escrow Holder requires any information or instruction from
Buyer and Seller in order to perform such prorations, then Buyer and Seller
shall furnish Escrow Holder with further mutual instructions. In the event any
of the aforesaid prorations and adjustments cannot be calculated accurately on
the Closing Date, then the same shall be calculated as soon as reasonably
practicable after the Closing and either party owing the other party a sum of
money based on such subsequent prorations or adjustments shall pay said sum to
the other party within thirty (30) days thereafter. Prorations under this
Section 14 shall be made as of 12:01 a.m. on the Closing Date, as if Buyer was
vested with title to the Property during the entire day upon which the Close of
Escrow occurs. After Closing, Seller further agrees to cooperate with Buyer with
respect to any of the prorations and sales tax filings, administration and
examinations described herein and Seller and Buyer agree to cooperate and share
information to the extent necessary for such prorations and sales tax filings,
administration and examinations described herein. The provisions of this Section
14 shall survive the Closing.

 

- 14 -

--------------------------------------------------------------------------------

 

            15.   Closing Costs.  Except as expressly set forth herein, all
costs associated with the transfer of title and the associated escrow shall be
in accordance with the customary practices in San Diego County. Seller shall pay
(i) one-half (1/2) of the escrow fee charged by Escrow Holder, (ii) the cost of
the documentary county transfer taxes applicable to the transfer of the Real
Property and Improvements, (iii) the premium charged by the Title Company for
the CLTA Title Policy (excluding any endorsements thereto), and (iv) one-half
(1/2) of any sales tax associated with the transfer of any Personal Property
that constitutes tangible personal property for California sales and use tax
purposes (which amount shall be determined prior to Closing). At Closing, Buyer
shall obtain from the Title Company a CLTA Owner's Policy of Title Insurance in
the amount of the Purchase Price insuring fee simple title to the Property in
Buyer (the "CLTA Title Policy"). Buyer may elect to cause the Title Company to
issue an ALTA Owner's Policy of Title Insurance (Form 1992) (the "ALTA Policy")
provided such election does not delay the Closing. At Closing, Buyer shall pay
(i) one-half (1/2) of the escrow fee charged by Escrow Holder, (ii) the cost of
any and all costs and incremental premiums or other charges related to the ALTA
Policy (including all endorsements thereto) in excess of the cost of the CLTA
Title Policy, and (iii) one-half (1/2) of any sales tax associated with the
transfer of any Personal Property that constitutes tangible personal property
for California sales and use tax purposes (which amount shall be determined
prior to Closing). Each party shall be solely responsible for its own legal fees
and costs. Upon the Closing, the Escrow Holder shall release to Seller the
amounts deposited for payment of sales tax associated with the transfer of the
Personal Property and Seller shall timely prepare and file all sales and use tax
returns in connection with the purchase and sale of the Personal Property and
shall timely pay all such sales and use taxes to the appropriate taxing
authorities when due. Buyer and Seller shall use commercially reasonable
efforts, to the extent permitted by law, to reduce any applicable sales and use
taxes. Such cooperation shall include (i) the delivery of appropriate resale
certificates by Buyer, (ii) the parties obtaining applicable exemption
certificates, and (iii) Seller transferring Intangibles to Buyer by remote
electronic transmission or other reasonable means of transferring Intangibles
capable of being so transferred in other than tangible form.

            16.   Brokers.  Seller and Buyer respectively represent that there
are no brokers or other intermediaries entitled to receive brokerage commissions
or fees or other compensation out of or with respect to the sale of the
Property. Seller and Buyer shall indemnify and save and hold each other harmless
from and against all claims, suits, damages and costs incurred or resulting from
the claim of any person that a commission, fee or remuneration is due in
connection with this transaction pursuant to a written agreement made with said
claimant. The provisions of this Section 16 shall survive the Closing or any
termination of this Agreement.

            17.   Notices.  Any notice required or permitted to be given under
this Agreement shall be in writing and shall be deemed to have been given when
delivered by U.S. mail, registered or certified, return receipt requested,
postage prepaid, or by overnight delivery service showing receipt of delivery,
or by personal delivery, or by facsimile transmission. Such notices shall be
sent to the parties at the following addresses, or such other address as may
otherwise be indicated by any such party in writing.

 

If to Seller:

Biogen Idec Inc.
14 Cambridge Center
Cambridge, Massachusetts 02142
Attention: Michael Kowolenko Senior Vice President -
Pharmaceutical Operations & Technologies
Phone Number:  617 679-2420
Facsimile Number:  617 679-2615

 

with a copy to:

     

Biogen Idec Inc.
5200 Research Place
San Diego, California 92122
Attention: Jo Ann Taormina, Esq.
   Associate General Counsel
Phone Number:   858 401-8219
Facsimile Number:  858 431-8887

 

- 15 -

--------------------------------------------------------------------------------

 

 

If to Buyer:

Genentech, Inc.
One DNA Way, Mail Stop 49
South San Francisco, CA 94080
Attention: Steve Juelsgaard, Corporate Secretary
Phone number:  650 225-1000
Facsimile number:  650 225-8654

       

with a copy to:

Genentech, Inc
One DNA Way, Mail Stop 87
South San Francisco, CA 94080
Attention: Patrick Yang, Senior Vice President Product Operations
Phone number:  650 225-1000

Facsimile number:  650 225-5007

            Notices as aforesaid shall be effective upon the earlier of actual
receipt, or twenty-four (24) hours after deposit with the messenger or delivery
service, or the next business day after delivery to an overnight delivery
service, or within three (3) days after the deposit in the U.S. mail, or upon
confirmation of transmission by facsimile, or when receipt is refused.

            18.   Drafting Ambiguities.  The parties acknowledge that each party
and/or its counsel have reviewed and revised this Agreement and that no rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall be employed in the interpretation or enforcement of this
Agreement or any amendments or exhibits to this Agreement or any document
executed and delivered by either party in connection with this Agreement.

            19.   Assignment.  Buyer may not assign its rights, obligations and
interest in this Agreement to any other person or entity without first obtaining
Seller's prior written consent thereto, which consent may be withheld in its
sole discretion. Buyer may assign its interest in this Agreement to an entity
controlled by, under common control with, or controlling Buyer without Seller's
consent. In no event shall any assignment relieve Buyer from any liability or
its obligations under or in connection with this Agreement. Any attempted
assignment not in compliance with the provisions of this Section 19 shall be
null and void. This Agreement shall inure to the benefit of and be binding upon
the parties to this Agreement and their respective successors and permitted
assigns.

            20.   Severability.   If for any reason, any provision of this
Agreement shall be held to be unenforceable, it shall not affect the validity or
enforceability of any other provision of this Agreement and to the extent any
provision of this Agreement is not determined to be unenforceable, such
provision, or portion thereof, shall be, and remain, in full force and effect.

            21.   California Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of California.

            22.   Entire Agreement/Modifications/Survival.  Any and all exhibits
and schedules attached hereto shall be deemed a part hereof. Except for that
certain Mutual Confidentiality Agreement dated May 6, 2005 between Buyer and
Seller (the "Confidentiality Agreement"), this Agreement, including exhibits and
schedules, expresses the entire agreement of the parties and supersedes any and
all previous agreements between the parties with regard to the Property,
including without limitation, that certain letter of intent, dated May 19, 2005.
There are no other understandings, oral or written, which in any way alter or
enlarge its terms, and there are no warranties or representations of any nature
whatsoever, either expressed or implied, except for the Confidentiality
Agreement and except as may expressly be set forth herein. Except as otherwise
expressly provided in this Agreement to the contrary, at the Closing, all of
Seller's representations (if any) made herein shall be deemed merged into the
Grant Deed and shall be of no further force or effect. Any and all future
modifications of this Agreement will be effective only if it is in writing and
signed by the parties hereto. The terms and conditions of such future
modifications of this Agreement shall supersede and replace any inconsistent
provisions in this Agreement.

            23.   Confidentiality.  The Confidentiality Agreement shall govern
the confidentiality of the transaction

 

- 16 -

--------------------------------------------------------------------------------

 

contemplated by, and the information disclosed in or pursuant to, this
Agreement. Notwithstanding the foregoing, Seller acknowledges and agrees that
Buyer may record a memorandum of this Agreement in the Official Records of San
Diego County, California upon execution of this Agreement by Buyer and Seller on
the condition that Buyer shall have delivered into Escrow prior to recording any
such memorandum an executed and notarized quitclaim deed sufficient to terminate
such memorandum, and, Buyer hereby authorizes Escrow Holder to release and
record any such quitclaim deed, at Buyer's expense, upon any termination of this
Agreement by Buyer or Seller pursuant to the provisions hereof.

            24.   Counterparts.  This Agreement may be executed in counterparts.
All executed counterparts shall constitute one agreement, and each counterpart
shall be deemed an original. Buyer and Seller agree that the delivery of an
executed copy of this Agreement by facsimile shall be legal and binding and
shall have the same full force and effect as if an original executed copy of
this Agreement had been delivered.

            25.   Dispute Costs.  In the event any dispute between the parties
with respect to this Agreement result in litigation or other proceeding, the
prevailing party shall be reimbursed by the party not prevailing in such
proceeding for all reasonable costs and expenses, including, without limitation,
reasonable attorneys' and experts' fees and costs incurred by the prevailing
party in connection with such litigation or other proceeding and any appeal
thereof. Such costs, expenses and fees shall be included in and made a part of
the judgment recovered by the prevailing party, if any. The provisions of this
Section 25 shall survive any termination of this Agreement or the Closing.

            26.  Seller's Representations.  Seller hereby represents to Buyer
that the following matters are true and correct as of the date of its execution
of this Agreement and shall, except as otherwise disclosed in writing by Seller
to Buyer, be true and correct as of the Closing:

                  26.1   Due Authorization.  This Agreement and all documents
executed by Seller that are to be delivered to Buyer at Closing (i) are, or at
the time of Closing will be, duly authorized, executed and delivered by Seller,
(ii) do not, and at the time of Closing will not, violate any provision of any
judicial order to which Seller is a party or to which Seller or the Property is
subject that would materially adversely affect or prevent the performance of
Seller's obligations under this Agreement; and (iii) constitute (or in the case
of Closing documents will constitute) a valid and legally binding obligation of
Seller. Seller has full and complete power and authority to enter into this
Agreement and, subject to obtaining the waiver of the Master Developer Option
identified in Section 1 above, to perform its obligations hereunder. The
individuals executing this Agreement and the instruments referenced herein on
behalf of Seller have the legal power, right, and actual authority to bind
Seller to the terms and conditions hereof and thereof.

                  26.2   Litigation.  To Seller's actual knowledge, Seller has
not received written notice of any pending or threatened judicial or
administrative proceedings against Seller with respect to Seller's use or
ownership of the Property that could reasonably be expected to materially
adversely affect the Property or Seller's interest therein to be transferred
pursuant to this Agreement.

                  26.3  Condemnation.  To Seller's actual knowledge, Seller has
received no written notice from the City, or any county, state or other
government authority of any threat of impending actions in condemnation or
eminent domain with respect to the Property (or any portion thereof).

                  26.4   Qualification/Validation Documents.  To Seller's actual
knowledge, all of the documents identified on the attached Exhibit J which
represent the state of qualification and validation of the material equipment
and systems located at or on the Real Property and which form a part of the
Improvements or are included in the Personal Property to be transferred to Buyer
under this Agreement are true and correct in all material respects, and all
validation testing of such equipment and systems has been performed using
Seller's "Quality Systems" methodology in all material respects.

                  26.5   Foreign Person.  Seller is not a "foreign person"
within the meaning of Section 1445(f)(3) of the Internal Revenue Code, as
amended.

                  26.6   Bankruptcy.  Seller is not presently the subject of a
bankruptcy, insolvency or probate proceedings

 

- 17 -

--------------------------------------------------------------------------------

 

and Seller does not anticipate nor intend to file or cause to be filed any
bankruptcy or insolvency proceeding involving the Property during the pendency
of this Agreement.

                  26.7   Violation of Law.  To Seller's knowledge, Seller has
received no notices from any governmental agencies pertaining to present,
material violations of law or governmental regulations with respect to the
Property.

                  26.8   No Other Sale Contracts.  Seller has not entered into
any other contracts for the sale of the Property.

                  26.9   Agreement of Covenants.  To Seller's knowledge, Seller
has not violated and is not currently in violation of any of the provisions of
the Agreement of Covenants dated September 1, 2000 between Master Developer and
Seller.

                  26.10   Documents and Materials.  To Seller's actual
knowledge, Seller has made available to Buyer those documents and materials that
Seller reasonably believes are material to the ownership or operation of the
Property to the extent of Seller's operation thereof, to the extent the same are
in Seller's possession, custody or control.

            Buyer and Seller each specifically acknowledge and agree that all
references in this Agreement, in any of the exhibits attached hereto and in any
document, certificate or statement to be delivered by Seller to Buyer hereunder
to the phrases "to Seller's actual knowledge," or "known to Seller" (whether
used in the phrase "to the actual knowledge of Seller," "actually known to
Seller," "Seller's knowledge," or in similar or other contexts) (1) shall mean
the actual (not constructive or imputed) personal knowledge of (i) Seller's
executive officers holding positions of senior vice president or above with
Seller as of the Agreement Date and (ii) David Broad and Johannes Roebers, after
appropriate inquiry of those persons directly responsible for knowledge of such
matters that are the subject of Seller's representations (collectively, the
"Seller's Personnel"); (2) shall in no case mean or refer to the actual or
constructive knowledge of any other employee, partner, member, officer,
director, agent, trustee or member, partner, representative or employee of a
partner, member, officer, director, agent or other representative of Seller or
any investment advisor, attorney, management company, contractor or
representative of Seller (together with Seller's Personnel, the "Seller
Representatives"); and (3) except as provided clause (1)(ii) above, shall in no
event or circumstance impose upon Seller or any of the Seller Representatives
any duty or obligation to verify, inquire or make any independent inquiry or
investigation of any such representation, warranty or statement, or to otherwise
investigate the facts or circumstances relating or otherwise pertinent thereto.
Buyer further acknowledges and agrees that none of the Seller Representatives
shall be personally liable, or otherwise have any personal liability, under or
in connection with this Agreement, including without limitation, in connection
with any of the representations, warranties or statements made in connection
with, or pursuant to, this Agreement. Notwithstanding anything to the contrary
contained herein, the foregoing representations of Seller made hereinabove shall
survive the Closing, and shall not be deemed merged into the Grant Deed at the
Closing, for a period of one (1) year after the Closing Date, after which time
such representations and warranties shall be null and void and of no further
force or effect except with respect to claims made by Buyer in writing delivered
to Seller before the expiration of such one (1) year period.

            27.   Buyer's Representations.  Buyer hereby represents and warrants
to Seller that the following matters are true and correct as of the date of its
execution of this Agreement and shall be true and correct as of the Closing:

                  27.1   Authorization.  This Agreement and all documents
executed by Buyer that are to be delivered to Seller at Closing (a) are, or at
the time of Closing will be, duly authorized, executed and delivered by Buyer,
(b) do not, and at the time of Closing will not, violate any provision of any
judicial order to which Buyer is a party or to which Buyer is subject and (c)
constitute (or in the case of Closing documents will constitute) a valid and
legally binding obligation of Buyer.

                  27.2   Authority.  Buyer has full and complete power and
authority to enter into this Agreement and, subject to obtaining any consents or
waivers required to be obtained prior to Closing, to perform its obligations
hereunder.

 

- 18 -

--------------------------------------------------------------------------------

 

                  27.3   Bankruptcy.  Buyer is not presently the subject of a
bankruptcy, insolvency or probate proceedings and Buyer does not anticipate nor
intend to file or cause to be filed any bankruptcy or insolvency proceeding
involving Buyer or Buyer's assets during the pendency of this Agreement.

                  27.4   Inspections.  Prior to Closing, Buyer and its agents
will have inspected the Property, fully observed the physical characteristics
and condition of the Property, and performed such investigations of the
suitability of Buyer's intended use of the Property, as Buyer has determined are
prudent, including without limitation, the suitability of the topography; the
availability of water rights or utilities; any natural hazard of any kind or
nature, including without limitation, flood hazard, earthquake fault or seismic
hazard, or forest fire risk or hazard; the present and future zoning,
subdivision and any and all other land use matters; the condition of the soil,
subsoil or groundwater of the Property and any and all other environmental
matters; the purpose(s) to which the Property is suited; drainage; flooding;
access to public roads; and proposed routes or roads or extensions relative to
the Property. The foregoing representations and warranties of Buyer shall
survive the Closing.

            28.   Time of the Essence; and Business Days.  Time is of the
essence in the performance of each of the parties' respective obligations
contained herein. Unless the context otherwise requires, all periods terminating
on a given day, period of days, or date shall terminate at 5:00 p.m. (Pacific
Time) on such date or dates and references to "days" shall refer to calendar
days except if such references are to "business days" which shall refer to days
which are not a Saturday, Sunday or legal holiday. Notwithstanding the
foregoing, if any period terminates on a Saturday, Sunday or legal holiday,
under the laws of the State of California, the termination of such period shall
be on the next succeeding business day. The time in which any act provided under
this Agreement is to be done, shall be computed by excluding the first day and
including the last day, unless the last day is a Saturday, Sunday or legal
holiday under the laws of the State of California, and then it is also so
excluded.

            29.   Agreement Date.  The parties hereby covenant and agree that
the "Agreement Date" shall be the date set forth on the first page of this
Agreement. Escrow Holder shall execute and deliver to each of Seller and Buyer
its acceptance of, and agreement to be bound by the instructions set forth in,
this Agreement, in the form attached hereto for the signature of Escrow Holder.
If either party fails to submit a signed and initialed counterpart of this
Agreement to Escrow Holder within five (5) business days after the delivery to
Escrow Holder by the other party of a signed and initialed original counterpart
of this Agreement, then the party which delivered to Escrow Holder said signed
and initialed counterpart of this Agreement may, at its option, withdraw such
signed and initialed counterpart therefrom without any obligation to resubmit
same to Escrow Holder thereafter.

            30.   No Third Party Beneficiaries.  Except as otherwise expressly
set forth herein, Seller and Buyer do not intend, and this Agreement shall not
be construed, to create a third-party beneficiary status or interest in, nor
give any third-party beneficiary rights or remedies to, any other person or
entity not a party to this Agreement.

            31.   Discharge of Seller's Bonds.  With respect to any performance
bonds or other bonds relating to work in progress at the Property, deferred
improvement agreements or street improvement agreements that are identified on
Exhibit K (collectively, "Seller's Bonds") that were paid for or otherwise
procured by Seller and remain in effect after the Closing Date, Buyer shall on
or prior to the Closing Date replace such Seller's Bonds with equivalent bonds
procured by Buyer and cause Seller to be fully discharged and released from any
and all liability or obligation under the Seller's Bonds.

            32.   Drafts not an Offer to Enter into a Legally Binding
Contract.  The parties hereto agree that the submission of a draft of this
Agreement by one party to another is not intended by either party to be an offer
to enter into a legally binding contract with respect to the purchase and sale
of the Property. The parties shall be legally bound with respect to the purchase
and sale of the Property pursuant to the terms of this Agreement only if and
when the parties have been able to negotiate all of the terms and provisions of
this Agreement in a manner acceptable to each of the parties in their respective
sole discretion, including without limitation, all of the exhibits hereto, and
each of Seller and Buyer have fully executed and delivered (or caused the
delivery) to each other a counterpart of this Agreement, including without
limitation, all exhibits hereto.

            33.   Natural Hazard Disclosure Requirement Compliance.  Buyer and
Seller acknowledge that Seller may be

 

- 19 -

--------------------------------------------------------------------------------

 

required to disclose if the Property lies within the following natural hazard
areas or zones:  (i) a special flood hazard area designated by the Federal
Emergency Management Agency (California Civil Code Section 1103(c)(1)); (ii) an
area of potential flooding (California Government Code Section 8589.4); (iii) a
very high fire hazard severity zone (California Government Code Section 51178 et
seq.); (iv) a wild land area that may contain substantial forest fire risks and
hazards (Public Resources Code Section 4135); (v) earthquake fault zone (Public
Resources Code Section 2622); or (vi) a seismic hazard zone (Public Resources
Code Section 2694) (sometimes all of the preceding are herein collectively
called the "Natural Hazard Matters"). Seller has engaged or will cause the Title
Company or such other company selected by Seller to engage the services of a
natural hazard disclosure expert (the "Natural Hazard Expert"), to examine the
maps and other information specifically made available to the public by
government agencies for the purposes of enabling Seller to fulfill its
disclosure obligations, if and to the extent such obligations exist, with
respect to the natural hazards referred to in California Civil Code Section
1102.6a and to report the result of its examination to Buyer and Seller in
writing. The written report prepared by the Natural Hazard Expert regarding the
results of its full examination will fully and completely discharge Seller from
its disclosure obligations referred to herein, if and to the extent any such
obligations exist, and, for the purpose of this Agreement, the provisions of
Civil Code Section 1102.4 regarding non-liability of Seller for errors or
omissions not within its personal knowledge shall be deemed to apply and the
Natural Hazard Expert shall be deemed to be an expert, dealing with matters
within the scope of its expertise with respect to the examination and written
report regarding the natural hazards referred to above.

            34.   Retention of Certain Materials.  Effective as of the Closing,
Seller is hereby granted a non-exclusive, royalty-free, perpetual license to
retain copies of written materials comprising portions of the Personal Property
conveyed to Buyer under this Agreement, to the extent Seller reasonably
determines that retention of such copies is necessary or convenient for purposes
of Seller's record-keeping or reporting requirements relating to the Property
and/or for purposes of documenting and evidencing any activities conducted by
Seller at the Property during Seller's period of ownership thereof.

            35.   Non-Solicitation of Employees.  Seller and Buyer each agree
that, effective as of the date of this Agreement, except as expressly
contemplated under Section 7 above, Buyer shall not, directly or indirectly,
solicit or recruit, without Seller's express written consent, Seller's employees
identified on Exhibit G-2 and any of Seller's employees identified on Exhibit
G-3 who do not accept an offer of employment from Buyer, for a period of one (1)
year following August 16, 2005. In addition, for a period of one (1) year
following August 16, 2005, Seller shall not, directly or indirectly, solicit or
recruit, without Buyer's express written consent, those employees identified on
Exhibit G-1 and any of those employees identified on Exhibit G-3 who accept an
offer of employment from Buyer. Seller and Buyer agree that the foregoing
provisions on non-solicitation of employees shall apply to all undertakings,
agreements and transactions arising out of this Agreement or any of the other
instruments, agreements or undertakings between the parties in connection
herewith. In the event either party violates any provision of this Section 35,
the violating party shall promptly pay to the other party for any person hired
by such party as a result of violation of the provisions hereof, an amount equal
to twenty-five percent (25%) of the annual base salary paid or offered to be
paid by the violating party to any such employee. The parties confirm that the
penalty for violating this Section 35 as described herein is intended to be the
sole remedy for such violation. Notwithstanding the foregoing, the prohibition
on solicitation set forth in this Section 35 does not apply to actions taken by
such party solely as a result of an employee's affirmative response to a general
recruitment effort carried out through a public solicitation or general
solicitation, or solely as a result of an employee's own initiative. As used in
this Section 35, "Buyer" shall also refer to and include any subsidiary of
Buyer. The provisions of this Section 35 shall survive the Closing.

            36.   Purchase of TD Equipment.  Not later than the Closing, Buyer
shall designate such items of the "Process Development Equipment" identified as
excluded Personal Property on Exhibit "B-2" as Buyer desires to purchase from
Seller. Seller agrees to sell to Buyer such items at a price equal to the
replacement value of such equipment and on such terms which are substantially
the same as the terms and conditions of this Agreement for the sale of the
Personal Property by Seller to Buyer, all to be negotiated in good faith
promptly following the full execution and delivery of this Agreement for a
period not to exceed thirty (30) days following the Agreement Date. The
provisions of this paragraph shall survive the Closing.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

- 20 -

--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF the parties have caused this Purchase and Sale
Agreement and Joint Escrow Instructions to be executed as of the day and year
first above written.

   

SELLER:

         

BIOGEN IDEC INC.,
a Delaware corporation

           

By:

 /s/ W H RASTETTER                                                

     

Name:   W H Rastetter                                                 

     

Title:   Executive Chairman                                         

           

BUYER:

         

GENENTECH, INC.,
a Delaware corporation

           

By:

 /s/ ARTHUR D. LEVINSON                                    

     

Name:   Arthur D. Levinson, Ph.D.                             

     

Title:   Chairman and Chief Executive Officer            

       

 

- 21 -

--------------------------------------------------------------------------------

 

            Acceptance by Escrow Holder:

            First American Title Insurance Company hereby acknowledges that it
has received originally executed counterparts or a fully executed original of
the foregoing Agreement of Purchase and Sale and Joint Escrow Instructions and
agrees to act as Escrow Holder thereunder and to be bound by and perform the
terms thereof as such terms apply to Escrow Holder.

 

Dated:   6-17-   , 2005   

First American Title Insurance Company

           

By:

 /s/ LYNN GRAHAM                                                  

     

Name:   Lynn Graham                                                  

     

Its:  Authorized Agent

 

- 22 -

--------------------------------------------------------------------------------

 

EXHIBIT A

LEGAL DESCRIPTION OF THE REAL PROPERTY



[Attached]

 

Exhibit A
- 1 -

--------------------------------------------------------------------------------

 

Order Number: NCS-164829-SD
Page Number:  8

 

LEGAL DESCRIPTION

Real property in the City of Oceanside, County of San Diego, State of
California, described as follows:

Parcel 1:

That certain Parcel of land situated in the City of Oceanside, County of San
Diego, State of California, being that portion of Lot 5 of Ocean Ranch -- Phase
1 as shown on Map No. 14168 filed March 15, 2001 in the Office of the County
Recorder of said San Diego County, together with those portions of Lots 7, 8 and
9 of Ocean Ranch -- Phase 1A as shown on Map No. 14291 filed November 6, 2001,
in said Office of the County Recorder, described as follows:

Beginning at a point on the Easterly line of said Lot 7 distant thereon South 06
degrees 00'53" East 449.74 feet from the Northeast corner of said Lot; thence
South 89 degrees 18'19" East 1149.98 feet to a point on the Easterly line of
said Lot 9 distant thereon South 00 degrees 59'59" West 486.01 feet from the
Northeast corner of said Lot; thence along said Easterly line South 00 degrees
59'59" West 43.33 feet to an angle point therein; thence continuing along said
Easterly line and the Easterly line of said Lot 5 South 00 degrees 53'14" West
770.28 feet; thence West 1075.48 feet; thence North 04 degrees 16'00" West
829.75 feet to the point of beginning.

Said property being described as "Parcel 1" in a Certificate of Compliance
recorded on December 13, 2002 as instrument no. 2002-1138870 of Official
Records.

Parcel 2:

That certain Parcel of land situated in the City of Oceanside, County of San
Diego, State of California, being that portion of Lot 5 of Ocean Ranch -- Phase
1 as shown on Map No. 14168 filed March 15, 2001 in the Office of the County
Recorder of said San Diego County, together with that portion of Lot 7 of Ocean
Ranch -- Phase 1A as shown on Map No. 14291 filed November 6, 2001, in said
Office of the County Recorder, described as follows:

Beginning at the Northeasterly corner of said Lot 7, said corner being on a
non-tangent curve concave Southeasterly and having a radius of 1208.00 feet, a
radial line of said curve from said corner bears South 13 degrees 58'05" East;
thence along the Northwesterly and Southwesterly lines of said Lot 7 and the
Westerly, Southerly and Easterly lines of said Lot 5 through the following
courses: along said curve Westerly 318.33 feet through a central angle of 15
degrees 05'55"; thence tangent from said curve South 60 degrees 56'00" West
494.16 feet to the beginning of a tangent curve concave Southeasterly and having
a radius of 17.00 feet; thence along said curve Southwesterly and Southerly
26.70 feet through a central angle of 90 degrees 00'00"; thence tangent from
said curve South 29 degrees 04'00" East 581.97 feet to the beginning of a
tangent curve concave Westerly and having a radius of 1042.00 feet; thence along
said curve Southerly 826.92 feet through a central angle of 45 degrees 28'09" to
a point of reverse curvature with a curve concave Northeasterly and having a
radius of 20.00 feet, a radial line of said curve from said point bears South 73
degrees 35'51" East; thence along said curve Southerly and Southeasterly 31.81
feet through a central angle of 91 degrees 07'22"; thence tangent from said
curve South 74 degrees 43'13" East 101.87 feet to the beginning of a tangent
curve concave Northerly and having a radius of 458.00 feet; thence along said
curve Easterly 113.88 feet through a central angle of 14 degrees 14'47"; thence
tangent from said curve South 88 degrees 58'00" East 1314.35 feet; thence North
00 degrees 53'14" East 505.72 feet to a point distant thereon South 00 degrees
53'14" West 770.28 feet from an angle point in the Easterly line of Lot 9 of
said Ocean Ranch -- Phase 1A; thence West 1075.48 feet; thence North 04 degrees
16'00" West 829.75 feet to a

 

First American Title Insurance Company

 

--------------------------------------------------------------------------------

 

Order Number: NCS-164829-SD
Page Number:  9

 

point in the Easterly line of said Lot 7 distant thereon South 06 degrees 00'53"
East 449.74 feet from said Northeasterly corner of Lot 7; thence along said
Easterly line North 06 degrees 00'53" West 449.74 feet to the point of
beginning.

Said property being described as "Parcel 2" in a Certificate of Compliance
recorded on December 13, 2002 as instrument no. 2002-1138870 of Official
Records.

Parcel 3:

That certain Parcel of land situated in the City of Oceanside, County of San
Diego, State of California, being that portion of Lot 8 of Ocean Ranch -- Phase
1A as shown on Map No. 14291 filed November 6, 2001, in the Office of the County
Recorder of said San Diego County, lying Northerly of the following described
line:

Beginning at a point on the Easterly line of Lot 7 of said Ocean Ranch -- Phase
1A distant thereon South 06 degrees 00'53" East 449.74 feet from the Northeast
corner of said Lot; thence South 89 degrees 18'19" East 1149.98 feet to a point
on the Easterly line of said Lot 9 of said Ocean Ranch - Phase 1A, said point
being distant thereon South 00 degrees 59'59" West 486.01 feet from the
Northeast corner of said Lot. Said property being described as "Parcel 3" in a
Certificate of Compliance recorded on December 13, 2002 as instrument no.
2002-1138870 of Official Records.

Parcel 4:

That certain Parcel of land situated in the City of Oceanside, County of San
Diego, State of California, being that portion of Lot 9 of Ocean Ranch - Phase
1A as shown on Map No. 14291 filed November 6, 2001, in the Office of the County
Recorder of said San Diego County, lying Northerly of the following described
line:

Beginning at a point on the Easterly line of Lot 7 of said Ocean Ranch - Phase
1A distant thereon South 06 degrees 00'53" East 449.74 feet from the Northeast
corner of said Lot; thence South 89 degrees 18'19" East 1149.98 feet to a point
on the Easterly line of said Lot 9 distant thereon South 00 degrees 59'59" West
486.01 feet from the Northeast corner of said Lot.

Said property being described as "Parcel 4" in a Certificate of Compliance
recorded on December 13, 2002 as instrument no. 2002-1138870 of Official
Records.

APN:  160-571-21-00 through 160-571-24-00

 

First American Title Insurance Company

 

--------------------------------------------------------------------------------

 

EXHIBIT B-1



LIST OF PERSONAL PROPERTY



[Attached]

 

EXHIBIT B-1

- 1 -

--------------------------------------------------------------------------------

 

BLDG #

SYSTEM #

AREA

SYSTEM NAME









[ * ]

[ * ]

[ * ]

[ * ]

 

--------------------------------------------------------------------------------

 

EXHIBIT B-2



LIST OF EXCLUDED PERSONAL PROPERTY

 

 * The Systems Hardware identified on the attached Schedule B-2-I.

 * 25 leased copier/printers (identified on the attached Schedule B-2-II); all
   leased vending machines and all leased coffee service equipment.

 * Process Development Equipment located in the areas noted on the floor plan
   attached hereto as Schedule B-2-III as of the Agreement Date.

 * Personal computers utilized by the employees listed: (i) on Exhibit G-2; and
   (ii) to the extent the same do not accept offers of employment from
   Purchaser, on Exhibit G-3.

 * Laboratory Notebooks.

 * Personal computer hard drives (to be replaced with new hard drives at
   Seller's cost).

 * Seller's products and product batch records.

 * Raw materials used for Tysabri and/or Zevalin.

 * QC Equipment and Materials as follows:

 * PE ICP-MS Elan 9000 in Room 2501 (#7543)

 * Methods Validation Gamma Counter in Room 2500 (#7558)

 * Quality Control Microbiology Chemunex (#7534)

 * IGEN Serial #00658 (#7594)

 

EXHIBIT B-2
- 1 -

--------------------------------------------------------------------------------

 

SCHEDULE B-2-I

LIST OF EXCLUDED SYSTEMS HARDWARE

Program

Project Title

Vendor

Product









Infrastructure

Authentication/NOS

Novell

Netware









Laboratory Systems

NuGenesis

Waters

NuGenesis









Laboratory Systems

Chemstation/Chemstore

Agilent

Chemstore









Email system

Email

IBM

Notes









Infrastructure

WAN

Cisco

CISCO 7200, ISS Firewall, WebSense firewall









Infrastructure

Storage

EMC

Symetrix

 

EXHIBIT B-2
- 1 -

--------------------------------------------------------------------------------

 

SCHEDULE B-2-II



(EXCLUDED COPIERS)


Building


Floor


Location

IT Resource Number


Model Number


Serial Number













331

1

1601

A000001199

Xerox-XDC470

NE0-134482













341

1

1003 Cub

A0000001341

Xerox-XDC545

FWT-009975













NIMO Trailer

1

NIMO Trailer

A000000026

Xerox-XDC470

NE0-134107













331

3

3407

A000001186

XDC555

FWT-010292













351

1

1114 copy/fax

A000001210

Xerox-XDC470

NE0-132803













331

1

1504 East

A000001142

Xerox-XDC470

NE0-134557













321

1

1302 Warehouse

A000002385

Xerox-WCP55

NWL-008684













351

1

1205 CALIBRATION

A000002405

Xerox-WCP45

NWL-008698













331

1

1101 Security

A000002517

Xerox-WCP55

NWL-008214













331

2

2407 Mail Room

A000002530

Xerox-WCP45

NWL-009661













351

2

2122 COPY/FAX

A000002633

Xerox-WCP65

MRN-017754













331

1

1220 Facilities

A000001641

Xerox-WCP65

MRN-018772













331

1

1125 West

A000001637

Xerox-WCP65

MRN-018794













331

3

3100

A000002100

WCP65

MRN-018796













331

3

3200

A000001638

WCP55

NWL-050763













351

3

3110 COPY/FAX

A000002293

Xerox-WCP65

MRN-018761













351

3

3100J

A000001689

Xerox-WCP65

MRN-018779













331

1

1126

A000002527

Xerox-WCP65

MRN-019234













331

2

2124

A000002621

Xerox-WCP65

MRN-019203













341

1

1018 Cub

A000002643

Xerox-WCP65

MRN-019223













331

3

3407

A000002396

WCP40

KMM-007668













351

2

2122 COPY/FAX

A000002397

Xerox-WCP40C

KMM-007686













311

2

2003

A000002499

WCP40

KMM-007713













331

1

1301 Mail Room

A000002900

Xerox-WCP40C

KMM-007691













351

3

3110 COPY/FAX

A000002901

Xerox-WCP40C

KMM-007694

 

EXHIBIT B-2
- 1 -

--------------------------------------------------------------------------------

 

SCHEDULE B-2-III



PROCESS DEVELOPMENT EQUIPMENT LOCATIONS



[Attached]



[ * ]

 

EXHIBIT B-2
- 1 -

--------------------------------------------------------------------------------

 

EXHIBIT C



ASSUMED CONTRACTS



[ * ]

 

EXHIBIT C
- 1 -

--------------------------------------------------------------------------------

 

EXHIBIT D



GRANT DEED

Recording Requested by and
When Recorded Mail to,
and Mail Tax Statements to:

         







     







     







     







Attention:  _________________________________

   

_____________________________________________________________________________________________

Space Above This Line for Recorder's Use

GRANT DEED

            The undersigned Grantor declared that Documentary Transfer Tax is
not part of the public records.

            For valuable consideration, receipt of which is acknowledged, BIOGEN
IDEC INC., a Delaware corporation ("Grantor"), hereby grants to GENENTECH, INC.,
a Delaware corporation ("Grantee"), that certain real property located in the
City of Oceanside, County of San Diego, State of California, as legally
described in Exhibit A attached hereto and made a part hereof (the "Property")
together with all improvements, structures and fixtures located thereon and all
easements, tenements, hereditaments, air, water, oil, gas and mineral rights,
appurtenances, rights and privileges appertaining to the Property.

            The Property is conveyed subject to:

            (a)      The lien of supplemental taxes, if any, assessed pursuant
to the provisions of Chapter 3.5 (commencing with Section 75) of the Revenue and
Taxation Code of the State of California;

            (b)      The liens for non-delinquent real and personal property
taxes;

            (c)      All liens, encumbrances, easements, leases, covenants,
conditions and restrictions recorded in the official real estate records of San
Diego County, California;

            (d)      All matters which would be disclosed by an accurate survey
of the Property; and

            (e)      Zoning ordinances and regulations and any other laws,
ordinances, regulations or orders of any governmental agency having or claiming
jurisdiction over the use, occupancy or enjoyment of the Property.

 

EXHIBIT D
- 1 -

--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF, Grantor has caused its duly authorized
representative to execute this instrument as of the date hereinafter written.

Date:

                                

, 2005            

GRANTOR:

         

BIOGEN IDEC INC.,
a Delaware corporation

           

By:

                                                                                      

     

Name:                                                                           

     

Title:                                                                             

                   

By:

                                                                                      

     

Name:                                                                           

     

Title:                                                                             

       

 

EXHIBIT D
- 2 -

--------------------------------------------------------------------------------

 

EXHIBIT A TO EXHIBIT D



LEGAL DESCRIPTION OF PROPERTY

 

EXHIBIT A TO EXHIBIT D
- 1 -

--------------------------------------------------------------------------------

 

Order Number: NCS-164829-SD
Page Number:  8

 

LEGAL DESCRIPTION

Real property in the City of Oceanside, County of San Diego, State of
California, described as follows:

Parcel 1:

That certain Parcel of land situated in the City of Oceanside, County of San
Diego, State of California, being that portion of Lot 5 of Ocean Ranch -- Phase
1 as shown on Map No. 14168 filed March 15, 2001 in the Office of the County
Recorder of said San Diego County, together with those portions of Lots 7, 8 and
9 of Ocean Ranch -- Phase 1A as shown on Map No. 14291 filed November 6, 2001,
in said Office of the County Recorder, described as follows:

Beginning at a point on the Easterly line of said Lot 7 distant thereon South 06
degrees 00'53" East 449.74 feet from the Northeast corner of said Lot; thence
South 89 degrees 18'19" East 1149.98 feet to a point on the Easterly line of
said Lot 9 distant thereon South 00 degrees 59'59" West 486.01 feet from the
Northeast corner of said Lot; thence along said Easterly line South 00 degrees
59'59" West 43.33 feet to an angle point therein; thence continuing along said
Easterly line and the Easterly line of said Lot 5 South 00 degrees 53'14" West
770.28 feet; thence West 1075.48 feet; thence North 04 degrees 16'00" West
829.75 feet to the point of beginning.

Said property being described as "Parcel 1" in a Certificate of Compliance
recorded on December 13, 2002 as instrument no. 2002-1138870 of Official
Records.

Parcel 2:

That certain Parcel of land situated in the City of Oceanside, County of San
Diego, State of California, being that portion of Lot 5 of Ocean Ranch -- Phase
1 as shown on Map No. 14168 filed March 15, 2001 in the Office of the County
Recorder of said San Diego County, together with that portion of Lot 7 of Ocean
Ranch -- Phase 1A as shown on Map No. 14291 filed November 6, 2001, in said
Office of the County Recorder, described as follows:

Beginning at the Northeasterly corner of said Lot 7, said corner being on a
non-tangent curve concave Southeasterly and having a radius of 1208.00 feet, a
radial line of said curve from said corner bears South 13 degrees 58'05" East;
thence along the Northwesterly and Southwesterly lines of said Lot 7 and the
Westerly, Southerly and Easterly lines of said Lot 5 through the following
courses: along said curve Westerly 318.33 feet through a central angle of 15
degrees 05'55"; thence tangent from said curve South 60 degrees 56'00" West
494.16 feet to the beginning of a tangent curve concave Southeasterly and having
a radius of 17.00 feet; thence along said curve Southwesterly and Southerly
26.70 feet through a central angle of 90 degrees 00'00"; thence tangent from
said curve South 29 degrees 04'00" East 581.97 feet to the beginning of a
tangent curve concave Westerly and having a radius of 1042.00 feet; thence along
said curve Southerly 826.92 feet through a central angle of 45 degrees 28'09" to
a point of reverse curvature with a curve concave Northeasterly and having a
radius of 20.00 feet, a radial line of said curve from said point bears South 73
degrees 35'51" East; thence along said curve Southerly and Southeasterly 31.81
feet through a central angle of 91 degrees 07'22"; thence tangent from said
curve South 74 degrees 43'13" East 101.87 feet to the beginning of a tangent
curve concave Northerly and having a radius of 458.00 feet; thence along said
curve Easterly 113.88 feet through a central angle of 14 degrees 14'47"; thence
tangent from said curve South 88 degrees 58'00" East 1314.35 feet; thence North
00 degrees 53'14" East 505.72 feet to a point distant thereon South 00 degrees
53'14" West 770.28 feet from an angle point in the Easterly line of Lot 9 of
said Ocean Ranch -- Phase 1A; thence West 1075.48 feet; thence North 04 degrees
16'00" West 829.75 feet to a

 

First American Title Insurance Company

 

EXHIBIT A TO EXHIBIT D
- 1 -

--------------------------------------------------------------------------------

 

Order Number: NCS-164829-SD
Page Number:  9

 

point in the Easterly line of said Lot 7 distant thereon South 06 degrees 00'53"
East 449.74 feet from said Northeasterly corner of Lot 7; thence along said
Easterly line North 06 degrees 00'53" West 449.74 feet to the point of
beginning.

Said property being described as "Parcel 2" in a Certificate of Compliance
recorded on December 13, 2002 as instrument no. 2002-1138870 of Official
Records.

Parcel 3:

That certain Parcel of land situated in the City of Oceanside, County of San
Diego, State of California, being that portion of Lot 8 of Ocean Ranch -- Phase
1A as shown on Map No. 14291 filed November 6, 2001, in the Office of the County
Recorder of said San Diego County, lying Northerly of the following described
line:

Beginning at a point on the Easterly line of Lot 7 of said Ocean Ranch -- Phase
1A distant thereon South 06 degrees 00'53" East 449.74 feet from the Northeast
corner of said Lot; thence South 89 degrees 18'19" East 1149.98 feet to a point
on the Easterly line of said Lot 9 of said Ocean Ranch - Phase 1A, said point
being distant thereon South 00 degrees 59'59" West 486.01 feet from the
Northeast corner of said Lot. Said property being described as "Parcel 3" in a
Certificate of Compliance recorded on December 13, 2002 as instrument no.
2002-1138870 of Official Records.

Parcel 4:

That certain Parcel of land situated in the City of Oceanside, County of San
Diego, State of California, being that portion of Lot 9 of Ocean Ranch - Phase
1A as shown on Map No. 14291 filed November 6, 2001, in the Office of the County
Recorder of said San Diego County, lying Northerly of the following described
line:

Beginning at a point on the Easterly line of Lot 7 of said Ocean Ranch - Phase
1A distant thereon South 06 degrees 00'53" East 449.74 feet from the Northeast
corner of said Lot; thence South 89 degrees 18'19" East 1149.98 feet to a point
on the Easterly line of said Lot 9 distant thereon South 00 degrees 59'59" West
486.01 feet from the Northeast corner of said Lot.

Said property being described as "Parcel 4" in a Certificate of Compliance
recorded on December 13, 2002 as instrument no. 2002-1138870 of Official
Records.

APN:  160-571-21-00 through 160-571-24-00

 

First American Title Insurance Company

 

EXHIBIT A TO EXHIBIT D
- 2 -

--------------------------------------------------------------------------------

 

EXHIBIT E



BILL OF SALE

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, BIOGEN IDEC INC., a Delaware corporation ("Seller"), does
hereby GRANT, SELL, ASSIGN, CONVEY, TRANSFER AND DELIVER to GENENTECH, INC., a
Delaware corporation ("Buyer"), all Personal Property. Capitalized terms used
but not otherwise defined in this Bill of Sale shall have the meanings ascribed
to such terms in that certain Purchase and Sale Agreement and Joint Escrow
Instructions dated as of June __, 2005 by and between Seller and Buyer.

This Bill of Sale may be executed in counterparts, each of which shall be deemed
an original, and all of which shall taken together be deemed one document.
Seller and Buyer agree that the delivery of an executed copy of this Bill of
Sale by facsimile shall be legal and binding and shall have the same full force
and effect as if an original executed copy of this Bill of Sale had been
delivered.

Seller warrants that it holds fee title to the Personal Property free and clear
of any and all liens, security interests, leases, and adverse rights of others.
Seller makes no warranties or representations of any kind or nature regarding
the condition of the Personal Property.

Buyer on behalf of itself and its officers, directors, employees, partners,
agents, representatives, successors and assigns hereby agrees that in no event
or circumstance shall the partners, members, trustees, employees,
representatives or officers of Seller have any personal liability under this
Bill of Sale.

Seller is hereby granted a non-exclusive, royalty-free, perpetual license to
retain copies of written materials comprising portions of the Personal Property
conveyed to Buyer hereunder, to the extent Seller reasonably determines that
retention of such copies is necessary or convenient for purposes of Seller's
record-keeping or reporting requirements relating to the Property and/or for
purposes of documenting and evidencing any activities conducted by Seller at the
Property during Seller's period of ownership thereof.

 

EXHIBIT E
- 1 -

--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF, the parties have executed this Bill of Sale as
of this ___ day of __________, 2005.

   

SELLER:

         

BIOGEN IDEC INC.,
a Delaware corporation

           

By:

                                                                                      

     

Name:                                                                           

     

Title:                                                                             

           

BUYER:

         

GENENTECH, INC.,
a Delaware corporation

           

By:

                                                                                      

     

Name:                                                                           

     

Title:                                                                             

 

EXHIBIT E
- 2 -

--------------------------------------------------------------------------------

 

EXHIBIT F



ASSIGNMENT AND ASSUMPTION OF INTANGIBLES, INTELLECTUAL PROPERTY AND ASSUMED
CONTRACTS

 

            This Assignment and Assumption of Intangibles and Assumed Contracts
(the "Assignment") is made and entered into as of this ____ day of ________,
2005 ("Assignment Date"), by and between BIOGEN IDEC INC., a Delaware
corporation ("Assignor"), and GENENTECH, INC., a Delaware corporation
("Assignee"), with reference to the following facts. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to such terms in
the Purchase Agreement, as defined below.

R

 E C I T A L S :



            A.      Assignor and Assignee are parties to that certain Purchase
and Sale Agreement and Joint Escrow Instructions, made and entered into as of
________, 2005 (the "Purchase Agreement"), pursuant to which Assignor agreed to
sell to Assignee, and Assignee agreed to purchase from Assignor that certain
Real Property, Improvements, Personal Property, Appurtenances, Intangibles,
Intellectual Property and Assumed Contracts (collectively, the "Property").

            B.      Assignee has acquired fee title to the Property from
Assignor on the Assignment Date. Assignor now desires to assign and transfer to
Assignee the Intangibles, Intellectual Property and Assumed Contracts.

            NOW, THEREFORE, for valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto agree as follows:

            1.      Assignment and Assumption.  Effective as of the Assignment
Date, Assignor hereby perpetually and irrevocably grants, transfers, conveys,
assigns and delegates to Assignee (a) all of the rights, title, and interests of
Assignor in, to and under the Intangibles, the Drawings and the Assumed
Contracts and (b) the Intellectual Property (which, Assignee acknowledges, is
limited to a non-exclusive right). Assignee hereby accepts such assignment and
delegation by Assignor and agrees to fully perform and assume all the
obligations of Assignor under the Assumed Contracts accruing from and after the
Assignment Date.

            2.      No Warranties.  Assignee does hereby covenant with Assignor,
and represents and warrants to Assignor, that Assignor is transferring each of
the Intangibles, Intellectual Property, Drawings and Assumed Contracts to
Assignee (to the extent the terms of any of the Contracts do not limit or
restrict such right) without any warranty of any kind or nature. This Assignment
shall not be construed as a representation or warranty by Assignor as to the
transferability or enforceability of the Intangibles, Intellectual Property,
Drawings and/or Assumed Contracts (collectively, the "Interests"), and Assignor
shall have no liability to Assignee in the event that any or all of (a) the
Interests are not transferable to Assignee or (b) the Assumed Contracts are
cancelled or terminated by reason of this Assignment or any acts of Assignee.
Notwithstanding anything to the contrary herein, to the extent that any
Interests to be granted, sold, conveyed, assigned or transferred to Assignee
pursuant hereto, or any claim, right or benefit arising thereunder or resulting
therefrom, is not capable of being granted, sold, conveyed, assigned,
transferred or delivered without the approval, consent or waiver of the issuer
thereof, or any other party thereto, or any third person (including, without
limitation, a government or governmental unit), or if such grant, sale,
conveyance, assignment, transfer or delivery or attempted grant, sale,
conveyance, assignment, transfer or delivery would constitute a breach (or give
rise to a termination right) thereof or a violation of any law, decree, order,
regulation or other governmental edict (collectively, with respect to such
Interests, the "Nontransferable Interests"), then this Assignment shall not
constitute a sale, conveyance, assignment, transfer or delivery thereof, or an
attempted sale, conveyance, assignment, transfer or delivery thereof absent such
approvals, consents or waivers. If any such approval, consent or waiver shall
not be obtained, or if an attempted assignment of such Interests would be
ineffective such that Assignee would not in fact receive such Interests,
Assignor shall cooperate with Assignee, at Assignee's request, cost and expense,
to enforce such Interests and otherwise extend reasonable cooperation to

 

EXHIBIT F
- 2 -

--------------------------------------------------------------------------------

 

Assignee to obtain consent to a transfer of such rights. Assignor and Assignee
agree as follows: (A) Assignor shall deliver to Assignee a list of the software
installed or embedded on the actual items of equipment and/or systems
constituting Personal Property or Improvements; (B) with respect to any right in
intellectual property or software licensed to Assignor that is subject to a
license agreement between Assignor and a third party and is included within the
Intellectual Property: (i) Assignor shall deliver to Assignee (x) a copy of any
such license agreement, together with contact information (if known to Assignor)
for the relevant third party licensor, and (y) a copy of any service agreement
relating to such right; and (ii) notwithstanding the assignment of the
Intellectual Property contemplated hereby, (x) the assignment of any such right
shall be deemed to be held in abeyance unless and until Assignee expressly
assumes the obligations of any such license agreement with notice to Assignor
and the relevant third party licensor and (y) Assignee agrees that it shall not
use any such right unless and until such an assumption takes place; and (C) with
respect to any right in intellectual property or software licensed to Assignor
that is subject to a license agreement between Assignor and a third party and
would be included within the Intellectual Property but for the
nontransferability or nonassignability of the license agreement under which such
right is granted to Assignor, Assignor shall deliver to Assignee (i) a copy of
any such license agreement, together with contact information (if known to
Assignor) for the relevant third party licensor, and (ii) a copy of any service
agreement relating to such right. Notwithstanding the foregoing, any agreements
provided by Assignor to Assignee may be redacted to the extent necessary for
Assignor to abide by any obligations of confidentiality to any third party.

            3.      Dispute Costs.  In the event of any dispute between Assignor
and Assignee arising out of the obligations of the parties under this Assignment
or concerning the meaning or interpretation of any provision contained herein,
the losing party shall pay the prevailing party's costs and expenses of such
dispute, including without limitation, reasonable attorneys' fees and costs. Any
such attorneys' fees and other expenses incurred by either party in enforcing a
judgment in its favor under this Assignment shall be recoverable separately from
and in addition to any other amount included in such judgment, and such
attorneys' fees obligation is intended to be severable from the other provisions
of this Assignment and to survive and not be merged into any such judgment.

            4.      Counterparts.  This Assignment may be executed in
counterparts, each of which shall be deemed an original, and all of which shall
taken together be deemed one document. Assignor and Assignee agree that the
delivery of an executed copy of this Assignment by facsimile shall be legal and
binding and shall have the same full force and effect as if an original executed
copy of this Assignment had been delivered.

            5.      Survival.  This Assignment and the provisions hereof shall
survive the Assignment Date and the "Closing" under the Purchase Agreement and
shall inure to the benefit of and be binding upon the parties to this Assignment
and their respective successors, heirs and permitted assigns.

            6.      Limited Liability.  This Assignment is made without any
express or implied representation or warranty of any kind or nature, except as
expressly set forth in the Purchase Agreement. Assignee on its own behalf and on
behalf of its agents, members, partners, employees, representatives, successors
and assigns hereby agrees that in no event or circumstance shall any of the
members, partners, employees, representatives, officers, directors, or agents of
Assignor have any personal liability under this Assignment.

            7.      No Third Party Beneficiaries.  Except as otherwise expressly
set forth herein, Assignor and Assignee do not intend, and this Assignment shall
not be construed, to create a third-party beneficiary status or interest in, nor
give any third-party beneficiary rights or remedies to, any other person or
entity not a party to this Assignment.

            8.      Certain Retained Rights.  Assignor hereby retains a
non-exclusive, royalty-free, perpetual license in the Interests transferred to
Assignee under this Assignment as the same are reasonably necessary in order for
Assignor to enforce, preserve and protect Assignor's rights under the Interests
with respect to matters accruing prior to the Assignment Date or reasonably
related to such periods.

 

EXHIBIT F
- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Intangibles, Intellectual Property and Assumed Contracts as of the
Assignment Date.

   

ASSIGNOR:

         

BIOGEN IDEC INC.,
a Delaware corporation

           

By:

                                                                                      

     

Name:                                                                           

     

Title:                                                                             

           

ASSIGNEE:

         

GENENTECH, INC.,
a Delaware corporation

           

By:

                                                                                      

     

Name:                                                                           

     

Title:                                                                             

 

EXHIBIT F
- 4 -

--------------------------------------------------------------------------------

 

EXHIBIT G-1



LIST OF HIRED PERSONNEL



[Attached]

 

EXHIBIT G-1
- 1 -

--------------------------------------------------------------------------------

 

PERSONNEL LIST G-1

8-Jun-05



LOCATION



FIRST NAME



LAST NAME



JOB TITLE


LATEST HIRE DATE

HR COST CENTER NAME













[*]

[*]

[*]

[*]

[*]

[*]

 

--------------------------------------------------------------------------------

 

EXHIBIT G-2



LIST OF SELLER RETAINED PERSONNEL



[Attached]

 

EXHIBIT G-2
- 1 -

--------------------------------------------------------------------------------

 

PERSONNEL LIST G-2

For Internal Use Only
8-Jun-05


FIRST NAME


LAST NAME


JOB TITLE

LATEST HIRE DATE

HR COST CENTER NAME











[*]

[*]

[*]

[*]

[*]

 

--------------------------------------------------------------------------------

 

EXHIBIT G-3



LIST OF SELLER PERSONNEL WHO MAY BE CONTACTED BY BUYER



[Attached]

 

EXHIBIT G-3
- 1 -

--------------------------------------------------------------------------------

 

PERSONNEL LIST G-1

8-Jun-05

 


FIRST NAME


LAST NAME


JOB TITLE

LATEST HIRE DATE

HR COST CENTER NAME











[*]

[*]

[*]

[*]

[*]

 

--------------------------------------------------------------------------------

 

SCHEDULE G-3-1



GUIDELINES FOR OFFERS TO EMPLOYEES IDENTIFIED ON EXHIBIT G-3



Seller and Buyer agree to follow the process described below when making offers
of employment to the employees identified on Exhibit G-3 (the "Identified
Employees"):

[ * ]

 

SCHEDULE G-3-1 TO EXHIBIT G-3
- 1 -

--------------------------------------------------------------------------------

 

EXHIBIT H



PERSONNEL AGREEMENT



AGREEMENT TO PROVIDE PERSONNEL



            THIS AGREEMENT is made effective this __day of June, 2005, by and
between Biogen Idec. Inc ("Seller") and Genentech, Inc. ("Buyer"). Seller and
Buyer hereby agree to the following:

            1.      Agreement to Provide Personnel.  Seller hereby agrees to
supply to Buyer, and Buyer hereby agrees to engage the services of Seller to
provide, contract personnel ("Leased Employees") who shall fill employment
positions as designated by Buyer and agreed by Seller. Seller and Buyer
acknowledge that this Agreement is intended to create an employee leasing
relationship for a period from the closing of the Purchase and Sale Agreement
between Buyer and Seller ("Closing Date") through the date that is 60 days after
Seller provides notice to the Leased Employees of the termination of their
employment with Seller pursuant to California Labor Code section 1400 et seq
(the "California WARN Act"), which date shall be no more than 60 days after the
Closing Date (the "Termination Date"). At any time following the Closing Date,
Buyer may conduct pre-employment activities with respect to the Leased
Employees, and Buyer is free to extend offers of employment to any or all of
such Leased Employees, which offers may be effective any time after the Closing
Date.

            2.      Services and Benefits Provided By Seller For Leased
Employees.  During the term of this Agreement, Seller agrees to continue to
provide all of the compensation and benefits to the Leased Employees that Seller
provided to such employees prior to the Closing Date, so long as the Leased
Employees remain employed by Seller.

            3.      Buyer Responsibilities.  Buyer shall be solely responsible
for the following:

      (a)      Supervision and Control. Although Seller retains authority
regarding employment termination, Buyer shall provide all day-to-day supervision
and control of the work to be performed by the Leased Employees, including
attendance at work, as well as job training as shall be necessary to achieve the
objectives and results determined by Buyer. Buyer shall be responsible for
taking any disciplinary action with respect to the Leased Employees after the
Closing Date, but Buyer shall not terminate the employment of any Leased
Employee before the Termination Date, without Seller's express written consent,
which consent shall not be unreasonably withheld.

      (b)      Fringe Benefits. The Leased Employees shall remain entitled to
exactly the same fringe benefits, if any, to which they were entitled prior to
the Closing Date, subject to applicable federal, state and local law.

      (c)      Termination of Use by Buyer of Leased Employees.  Buyer shall not
terminate its use of any Leased Employee prior to the Termination Date following
the Closing Date, without the express written consent of Seller.

      (d)      Prohibition on Payment of Wages to the Leased Employees by
Buyer.  Buyer agrees that Buyer shall not, directly or indirectly, pay any
salary, wages, bonuses, or any other form of compensation, to the Leased
Employees, unless and until either such Leased Employees have resigned their
employment with Seller, or the Termination Date. Buyer further agrees that Buyer
shall not, directly or indirectly, provide any employee benefits to the Leased
Employees until after the Termination Date, unless approved in writing by
Seller.

      (e)      Job-Related Illness and Injury.  The Leased Employees shall
continue to be covered by workers' compensation insurance provided by Seller
through the Termination Date. Buyer shall reimburse Seller for the cost of such
workers' compensation insurance premiums, pursuant to this Agreement. The
parties agree that employee health and safety is a primary concern, and the
parties agree to cooperate to the fullest extent possible to ensure a safe and
healthful workplace for all employees.

 

EXHIBIT H
- 1 -

--------------------------------------------------------------------------------

 

            4.      Fees and Compensation to Seller.

      (a)      Fees.  Buyer hereby agrees to pay Seller fees as agreed upon by
Seller and Buyer for services performed by Seller, as indicated on the fee
schedule attached as Exhibit A.

      (b)      Invoices.  Seller shall invoice Buyer for the any amounts due
hereunder, on a monthly basis. Amounts invoiced shall be due and Buyer shall pay
such invoices in full within ten (10) business days of receipt. Buyer shall
notify Seller, in writing, of any errors in the amounts invoiced within seven
(7) days after Buyer's receipt of the applicable invoice from Seller. If Buyer
fails to notify Seller of any errors in the applicable fee statement within such
seven (7) day period, then Buyer shall be deemed to have accepted the invoice as
correct, and Buyer shall have no other right to seek reimbursement from Seller
for any excess payments.

            5.      Insurance. Buyer agrees to maintain in effect at all times
during the term of this Agreement insurance as follows:

      (i)      comprehensive general liability insurance policy or policies,
with minimum coverage in the amount of three hundred thousand dollars ($300,000)
combined single limit (CSL), insuring Buyer against bodily injury and property
damage liability caused by Buyer's business operations, completed operations
and/or products or professional service; and

      (ii)      if any Leased Employee drives any vehicle for any reason in
connection with Buyer's business operations, automobile liability insurance
which shall insure Leased Employees and Buyer against public liability for
bodily injury, death and property damage, with minimum coverage in the amount of
three hundred thousand dollars ($300,000) combined single limit (CSL).

            Buyer shall provide Seller with one or more Certificates of
Insurance within ten (10) days after the execution of this Agreement, verifying
Buyer's compliance with the provisions of this Section.

            Seller and Buyer hereby waive any claims against the other by way of
subrogation or otherwise, which arise during the term of this Agreement, for any
and all bodily injury, loss of, or damage to, any of their property, which loss
or damage is covered by policies of insurance, to the extent that such loss or
damage is recovered under such policies of insurance. Seller and Buyer further
agree to immediately give each insurance carrier, which insures any of their
property, written notice of the terms of the mutual waiver contained in this
Section. Seller and Buyer further agree to properly endorse any of these
policies, if necessary, to prevent the invalidation of the applicable insurance
coverage as a consequence of the waiver contained in this Section 5. Each of the
parties agrees to cause its insurance carriers to provide the other party with
written acknowledgment of such waiver.

            6.      Term and Termination.

            This Agreement shall become effective on the Closing Date, and shall
continue in effect thereafter through the Termination Date. This Agreement shall
terminate automatically on the Termination Date. On the Termination Date, Seller
will terminate the employment of all Leased Employees who have not previously
resigned.

            7.      Liability and Rights to Indemnification.

      (a)      Liability for Acts and Omissions of Leased Employees.  Buyer
acknowledges and agrees that Buyer is solely responsible for the accounting and
other internal financial and control procedures used by Buyer in its business.
Therefore, Seller shall not be responsible to Buyer, or to any other person or
entity, for any loss incurred by Buyer or any other person or entity, resulting
from any intentional or negligent act or omission of any of the Leased
Employees.

      (b)      Indemnification of Buyer by Seller. Seller agrees to indemnify
and hold Buyer harmless from any and all damages to Buyer arising out of
Seller's breach of this Agreement. Seller also agrees to

 

EXHIBIT H
- 2 -

--------------------------------------------------------------------------------

 

indemnify and hold Buyer harmless from any and all damages to Buyer arising out
of any claim by any Leased Employee whose employment with Seller is terminated
by Seller on or after the Termination Date based on the California WARN Act
(Cal. Labor Code 1400 et seq.), and any claim arising before the term of this
Agreement.

      (c)      Indemnification of Seller by Buyer.  Buyer agrees to indemnify
and hold Seller harmless from and against any claims made against Seller or any
agent or employee of Seller, by any of the Leased Employees or on behalf of the
Leased Employees, by third parties as a result of the actions of the Leased
Employees, or by actions of governmental agencies, resulting from any claimed or
actual act, actions, omissions, conduct or directions of Buyer or its agents
during the term of this Agreement, as well as for any damages to Seller arising
out of Buyer's breach of this Agreement, including without limitation any claim
by any Leased Employee based on any disciplinary action, employment termination
prior to the Termination Date, violation of the California Labor Code or the
Fair Labor Standards Act, of the California Fair Employment and Housing Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Age Discrimination in Employment Act, or any other federal, state, or local
laws regulating the employment relationship or the wages, hours, compensation,
or working conditions of the Leased Employees.

      (d)      General Indemnity Provisions.  Each party agrees to assume the
defense of the other party against the claims and actions described in
Paragraphs (b) and (c), respectively, above in a timely manner. If such party
fails to do so, the other party may compromise and settle or defend against any
such claims or actions, and the indemnifying party shall be obligated to
indemnify and hold the indemnified party harmless for all costs of defense,
compromise and settlement, including any judgments incurred or rendered by or
against the indemnified party, which arise out of the claims or actions
described in Paragraphs (b) or (c). The duty to defend the indemnified party
includes the duty to pay reasonable attorney's fees incurred by the indemnified
party in defending any claims or actions described in Paragraphs (b) or (c). The
indemnifying party's duty to indemnify the indemnified party also includes the
duty to pay any damages or penalties imposed by an administrative agency, or any
judgment or settlement reached in any court action or arbitration.

      (e)      Liability as Employer.  Notwithstanding the fact the Leased
Employees are the employees of Seller, Buyer acknowledges that it has
responsibilities and/or obligations in regard to such Leased Employees
(including but not limited to those imposed pursuant to Internal Revenue Code
section 414(n)), and that Buyer and Seller each may be viewed as subject to laws
relating to employers with respect to the Leased Employees with separate
liability relating and stemming therefrom.

      (f)      Wage and Hour Related Claims.  Buyer agrees to provide meal and
rest period to Leased Employees who are not exempt from state overtime
requirements in compliance with California Labor Code section 226.7 In the event
any Leased Employee is deemed entitled to over-time compensation, Buyer agrees
to compensate Seller for all expenses and charges incurred in paying over-time
compensation. Buyer recognizes that improper handling of a wage-hour
investigation can result in substantial prejudice to both Buyer and Seller, and
that time is of the essence in any such matter. Accordingly, Buyer and Seller
both warrant that each will inform the other of any indication or information
that wage-hour compliance may become a disputed issue.

      (g)      Workplace and Unlawful Termination Claims.  Buyer agrees in using
Leased Employees to comply as if it was the employer with respect to all
applicable labor laws and laws regarding equal employment opportunities. Buyer
shall not discriminate in using Leased Employees on the basis of national
origin, race, age, sex, religion, disability, marital status, or any other
protected category or description.

      (h)      Survival of Indemnification Provisions.  The provisions of this
Section shall survive the expiration or other termination of this Agreement.

 

EXHIBIT H
- 3 -

--------------------------------------------------------------------------------

 

            8.      Miscellaneous.

      (a)      Entire Agreement.  This Agreement, together with its Exhibits,
constitutes the entire understanding between the parties with respect to the
subject matter hereof, superseding all negotiations, prior discussions and
preliminary agreements. This Agreement may not be changed except in writing
executed by both parties.

      (b)      Waiver.  No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be or be construed as a further or continuing waiver of any such
term, provision or condition or as a waiver of any other term, provision or
condition of this Agreement.

      (c)      Assignment.  This Agreement is not assignable by Buyer or Seller.

      (d)      Severability.  If any term or provision of this Agreement, or the
application thereof to any person or circumstance, shall to any extent be found
to be invalid, void or unenforceable, such provision shall be limited as
necessary to render it valid and enforceable and the remaining provisions and
any application thereof shall continue in full force and effect without being
impaired or invalidated in any way.

      (e)      Successors and Assigns.  Except as otherwise provided herein, the
provisions hereof shall be binding upon and shall inure to the benefit of the
parties hereto, their personal representatives, heirs, executors,
administrators, successors and/or assigns.

      (f)      Further Actions.  Each of the parties hereto agrees to take any
and all actions reasonably necessary in order to carry out the provisions of
this Agreement.

      (g)      Construction.  This Agreement shall be construed in accordance
with its plain meaning and not against either party as the drafting party. The
captions of the Sections of this Agreement are for convenience only and shall
not be considered or referred to in resolving questions or interpretation.

      (h)      Counterparts.  This Agreement may be executed in one or more
counterparts and counterparts signed in the aggregate by Buyer and Seller shall
constitute a single original instrument.

      (i)      Notices.  Notices given under this Agreement shall be given in
the same form and manner as notices given under the Purchase and Sale Agreement
between Buyer and Seller.

      (j)      Choice of Law.  This Agreement shall be governed by, and
construed in accordance with the laws of the State of California, without regard
to California's choice of law provisions.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

EXHIBIT H
- 4 -

--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF, the parties hereto have executed this Personnel
Agreement as of the date first above written.

   

SELLER:

         

BIOGEN IDEC INC.,
a Delaware corporation

           

By:

                                                                                      

     

Name:                                                                           

     

Title:                                                                             

           

BUYER:

         

GENENTECH, INC.,
a Delaware corporation

           

By:

                                                                                      

     

Name:                                                                           

     

Title:                                                                             

 

EXHIBIT H
- 5 -

--------------------------------------------------------------------------------

 

EXHIBIT "A"



FEES

[ * ]

 

EXHIBIT "A" TO EXHIBIT H
- 1 -

--------------------------------------------------------------------------------

 

EXHIBIT I



ALLOCATION AGREEMENT

 

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

Biogen Idec Inc.
5200 Research Place
San Diego, California 92122
Attention: Jo Ann Taormina, Esq.
  Associate General Counsel

 

_____________________________________________________________________________________________

(SPACE ABOVE LINE FOR RECORDER'S USE)

AVERAGE DAILY TRIP ALLOCATION AGREEMENT

                     THIS AVERAGE DAILY TRIP ALLOCATION AGREEMENT (this
"Agreement") is made as of June __, 2005, by BIOGEN IDEC INC., a Delaware
corporation ("Seller"), and GENENTECH, INC., a Delaware corporation ("Buyer"),
with reference to the facts set forth in the Recitals below:

RECITALS

            A.      Seller is selling to Buyer that certain real property (the
"Transferred Property") more particularly described on the attached Exhibit "A."
The Transferred Property is subject to the ADT Allocation Agreement (defined
below), which property is part of the property described in the ADT Allocation
Agreement as "Parcel 2." The remaining portion of Parcel 2 which is not being
sold to Buyer is referred to herein as the "Retained Property." The Retained
Property is more fully described on the attached Exhibit "B".

            B.      The "ADT Allocation Agreement" refers to that certain Ocean
Ranch Average Daily Trip Allocation Agreement made as of December 18, 2002, and
recorded on December 23, 2002, as Instrument No. 2002-1177095, in the Official
Records of San Diego County, California to which Seller and the other Owners are
parties. The ADT Allocation Agreement shall continue to affect the Transferred
Property and the Retained Property after the sale of the Transferred Property to
Buyer.

            C.      Concurrently with the closing of the sale of the Transferred
Property to Buyer, Seller and Buyer desire to allocate a certain number of the
Existing ADT Allowance allocated to Parcel 2 under the ADT Allocation Agreement
to the Transferred Property, all as more specifically set forth below.

 

EXHIBIT I
- 1 -

--------------------------------------------------------------------------------

 

                     NOW THEREFORE, it is agreed as follows:

            1.      Except as defined herein, and unless the context clearly
indicates otherwise, the terms used in this Agreement are defined to mean the
same as such terms are defined in the ADT Allocation Agreement.

            2.      Of the 10,890 Existing ADT Allowance allocated to Parcel 2
pursuant to the ADT Allocation Agreement, Seller and Buyer hereby agree that the
allocation thereof to the Transferred Property shall be 6,921 average daily
trips. The remaining 3,969 average daily trips of the Existing ADT Allowance
shall be allocated to the Retained Property, subject to all of the terms and
provisions of the ADT Allocation Agreement.

            3.      This Agreement and the allocations specified in Paragraph 2
above shall be deemed effective only upon recordation of this Agreement in the
Official Records of San Diego County, California.

                     IN WITNESS WHEREOF, Seller and Buyer have caused this
Average Daily Trip Allocation Agreement to be executed as of the date first
above written

   

SELLER:

         

BIOGEN IDEC INC.,
a Delaware corporation

           

By:

                                                                                      

     

Name:                                                                           

     

Title:                                                                             

           

BUYER:

         

GENENTECH, INC.,
a Delaware corporation

           

By:

                                                                                      

     

Name:                                                                           

     

Title:                                                                             

 

EXHIBIT I
- 2 -

--------------------------------------------------------------------------------

 

Exhibit "A"



Legal Description of Transferred Property

 

EXHIBIT "A" TO EXHIBIT I
- 1 -

--------------------------------------------------------------------------------

 

Exhibit "B"



Legal Description of Retained Property

 

EXHIBIT "B" TO EXHIBIT I
- 1 -

--------------------------------------------------------------------------------

 

Exhibit J



QUALIFICATION AND VALIDATION DOCUMENTS

[Attached]



[ * ]

 

EXHIBIT J
- 1 -

--------------------------------------------------------------------------------

 

EXHIBIT K



LIST OF SELLER'S BONDS

[NONE]

 

EXHIBIT K
- 1 -

--------------------------------------------------------------------------------

 

SCHEDULE 3



REMAINING WORK



[Attached]

 

SCHEDULE 3
- 1 -

--------------------------------------------------------------------------------

 

PCO

DESCRIPTION

START

FINISH

ESTIMATE

STATUS 1

STATUS

STATUS

















[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

 

--------------------------------------------------------------------------------

 

SCHEDULE 4.5



TRANSITION SERVICES

Terms For Transition Services Agreement

 

1.   Term. The full term ("Term") applicable to all transition services and
activities contemplated hereunder shall be six (6) months following the close of
the purchase transaction (the "Closing") for the NIMO facility (the "Facility")
in accordance the purchase agreement (the "Purchase Agreement") executed by the
parties.

2.   Procedure for Coordination. Weekly or bi-weekly meetings (as mutually
determined by the parties) between designated representatives of Genentech
("GEN") and Biogen Idec ("BI") to determine status of, and ongoing requirements
for, transition services, including scheduling and personnel assignments.

3.   Personnel Services Charges; Facility Rent Charges. Cost of each Full Time
Equivalent Employee ("FTE") of party providing transition services to the other
party shall be an hourly fee calculated on the basis of each such employee's
salary plus [ * ]. Reciprocal audit rights shall be provided under the
Transition Services Agreement. All-inclusive rent payable by BI to GEN for BI's
continued use of those portions of the Facility specified herein shall be at the
monthly rate of [ * ] until BI has physically vacated all areas of the Facility
(including decommissioning of the areas described in Paragraph 5(a) below).

4.   GEN Requested Services from BI.

            a.   Personnel. Except to the extent that the personnel previously
employed by BI to perform such services at the Facility have transferred their
employment to GEN (subject to all the terms and provisions of the Purchase
Agreement relevant thereto), or are secunded to GEN under the Personnel
Agreement (as described in the Purchase Agreement), the following consulting
services shall be provided to GEN by BI by personnel having appropriate
knowledge of such areas, subject to mutual development of protocols (including
as to workplace safety, security and other matters such as indemnity, insurance
and surrender requirements), scheduling therefor, and reimbursement as described
above (collectively, the "Personnel Use Terms"):

            (i)   Finance - up to 1.5 FTEs

            (ii)   IT - up to 3 FTEs

            (iii)   Supply Chain Services - up to 1 FTE

            (iv)   Security - up to .5 FTE

            (v)   Facilities - up to 1 FTE

            b.   Non-Transferred Systems. To the extent GEN requires
transitional assistance that includes information resident on BI retained data
systems in the areas of finance, purchasing, payroll, validation of equipment
and systems (for non-specific products or processes), equipment and systems
transfer, and similar functions, BI will provide such information to GEN without
charge, subject to control protocols consistent the terms of the Purchase
Agreement regarding intellectual property transfers.

            c.   Process Development/Technical Development Employees Until GEN
receives FDA approval of the Property for the manufacture of one of GEN'
products, but subject to the Term, BI shall provide process development
assistance on a consulting basis to GEN upon GEN's reasonable request therefor.
Provision of such assistance by BI personnel shall be subject to the Personnel
Use Terms (without an obligation of reimbursement for such services).

 

SCHEDULE 4.5
- 1 -

--------------------------------------------------------------------------------

 

5.   BI Requested Transition Accommodations/Services from GEN.

            a.   Decommissioning of Designated Radioactive Materials Areas

Decommissioning of Designated Radioactive Materials Areas -- Attached hereto as
Exhibit 5(a) is a floor plan showing the areas of the Facility which will be
removed from BI's Radioactive Materials License ("RAM"). BI shall effect the
decommissioning of such areas with the California Department of Health Services,
Radiological Health Branch, and/or other regulatory agencies as may be required
under applicable law. BI shall use diligent, commercially reasonable best
efforts to effect such decontamination as soon as practicable and to that end
shall seek to file its application with the California Department of Health
Services not later than twenty-two (22) days following the Closing. BI shall
retain custody and control of such areas until fully decommissioned and shall
have reasonable access thereto subject to GEN's health, safety and security
requirement for the Facility and the Personnel Use Terms. GEN shall reasonably
cooperate in providing services on a consulting basis of personnel formerly
employed by BI and having responsibility for such areas, subject to the
Personnel Use Guidelines (without an obligation of reimbursement for such
services); provided, however, GEN employees shall only be required to engage in
activities which do not involve the handling of or exposure to radioactive
materials ("Non-RAD Activities"). BI shall seek to minimize any interference of
its activities with GEN's activities in the Facility.

            b.   Process Development/Technical Development. At BI's election
which it shall make no later than the Closing, GEN will permit up to 75 BI
employees in its Process Development/Technical Development Department ("TD") to
remain in the Facility in areas currently utilized for TD activities, as
mutually identified by BI and GEN prior to the Closing (the "TD Areas") and
subject to the Personnel Use Terms. Except as provided in Paragraph 4(a) above,
such employees shall be entitled to work solely on BI's projects on a shared use
basis with GEN employees in such areas and to use any TD equipment located
therein which is contemplated under the Purchase Agreement to be transferred to
GEN (the "Shared Use TD Equipment"). Unless otherwise agreed to by the parties,
BI shall remove all Process Development Equipment that has been excluded from
transfer under the Purchase Agreement with ten (10) days after the earlier of
BI's vacancy of the TD Areas or the termination of Term hereof.

            c.   Assay Assistance. At BI's election which it shall make no later
than the Closing, GEN will permit up to 4 BI employees to remain in the Facility
in areas currently utilized for assay evaluation associated with BI products.
Such areas shall be in areas currently utilized for such activities, as mutually
identified by BI and GEN prior to the Closing, but are expected to be limited to
areas which are subject to the RAM decommissioning activities described in
Paragraph 5(a) above. BI will also require periodic technical support on a
consulting basis in the transfer of assay methods associated with commercial and
clinical testing following the Closing from GEN personnel, subject to applicable
Personnel Use Terms (without, however, any obligation of reimbursement for such
services). Such GEN personnel shall only perform Non-RAD Activities. The support
required includes the closure of open deviations, removal of all documents,
procedures, reagents, and stability samples stored on site. GEN will also allow
BI reasonable access to GEN personnel involved in testing should any regulatory
inspection occur at other BI sites that encompass activities performed as part
cGMP production at the Facility prior to the Closing. BI shall use commercially
reasonable best efforts to minimize any interference of its activities with
GEN's activities in the Facility and to minimize the length of time BI seeks
access to the Facility pursuant to this section.

6.   Mutually Beneficial Transition Activities. The following transition
services and activities are for the mutual benefit of the parties and each party
shall devote such resources at its own cost and expense as are reasonably
necessary to effect the following, except as specifically required below:

            a.   Transfer of Facility Permits. Promptly following the Closing,
BI and GEN shall develop a mutual schedule and action plan to effect transfer of
Facility-specific environmental permits and licenses which are identified for
transfer under the Purchase Agreement. Priority shall be given to effecting the
transfer of the Wastewater Discharge Permit NO. R9-2003-0140. All such transfers
shall be in compliance with requirements of each such permit and subject to
applicable law. The parties shall agree on terms (including reimbursement and
indemnity requirements) to cover any shared use until a transfer can be
effected, or in the event a permit or license cannot be transferred, until a new
or replacement permit or license can be obtained by GEN. Governmental or agency
fees to transfer such permits and licenses shall be equally split between GEN
and BI. The RAM is not a transferred permit or license.

 

SCHEDULE 4.5
- 2 -

--------------------------------------------------------------------------------

 

             b.   Enterprise Contracts. The parties acknowledge that BI is a
party to certain "Enterprise Contracts" affecting other facilities of BI in
addition to the Facility, including, but not limited to the Enterprise Contracts
listed on Exhibit 6(b) attached hereto. Such Enterprise Contracts, together with
any additional Enterprise Contracts that the parties may identify prior to the
Closing, will not be transferred to GEN with the Facility. Promptly following
the Closing, BI and GEN shall develop a mutual schedule and action plan to
provide GEN with the benefits of the services provided under the Enterprise
Contracts which GEN continues to require with respect to the Facility until GEN
enters into agreements for such services, subject to the Term. BI's provision of
such benefits shall be subject to, and limited by, the provisions of each such
Enterprise Contract and applicable law. The parties shall agree on terms
(including reimbursement and indemnity requirements) to cover any such shared
arrangement.

            c.   Shared Systems. To the extent certain Facility systems are
shared with other facilities of BI, the parties shall identify such systems
prior to the Closing and shall develop a mutual schedule and action plan to
effect de-coupling and separation of such systems, including, without
limitation, migration of necessary data. BI shall be permitted reasonable access
to the Facility to effect such separation and GEN will afford reasonable
assistance of GEN personnel who were previously employed by BI in positions
relevant to such systems, subject to the Personnel Use Terms (but without any
obligation of reimbursement). BI shall use commercially reasonable best efforts
to minimize any interference of its activities with GEN's activities in the
Facility and to minimize the length of time BI seeks access to the Facility
pursuant to this section.

7.   Further Assurances. The parties shall use diligent, good faith, best
efforts to perform and effect the transition services and activities outlined in
this instrument, the terms and provisions of which shall form an integral part
of the purchase and sale of the Property, including extending all reasonable
cooperation to each other to effectuate the same, such cooperation shall include
the obtaining of any third party consents required as part of completing the
transition services and activities described in this instrument.

 

SCHEDULE 4.5
- 3 -

--------------------------------------------------------------------------------

 

EXHIBIT 5(a) TO SCHEDULE 4.5



RAD AREAS



[Attached]

[ * ]

 

EXHIBIT 5(a) TO SCHEDULE 4.5
- 1 -

--------------------------------------------------------------------------------

 

EXHIBIT 6(b) TO SCHEDULE 4.5



LIST OF ENTERPRISE CONTRACTS

[ * ]

 

EXHIBIT 5(a) TO SCHEDULE 4.5
- 2 -

--------------------------------------------------------------------------------